                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

SHIRLEY J. WALKER,

               Plaintiff,

vs.                                                                       No. CIV 17-0991 JB\SCY

GREGORY J. SPINA, VALLEY
EXPRESS, INC., and GREAT WEST
CASUALTY COMPANY,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on: (i) Defendants’ Motion to Dismiss for

Plaintiff’s Abuses of the Discovery Process, filed July 27, 2018 (Doc. 59)(“Motion”); and (ii) the

Plaintiff’s Response to Defendants Motion to Dismiss for Plaintiff’s Abuses of the Discovery

Process, filed August 4, 2018 (Doc. 62)(“Response”). The primary issues are whether: (i) the

Court should dismiss Plaintiff Shirley Walker’s claims against the Defendants, because, among

Walker’s Answer to Defendants Gregory J. Spina and Valley Express, Inc.’s First Set of

Interrogatories to Plaintiff Shirley J. Walker, filed June 27, 2018 (Doc. 59-1)(“First Interrogatories

Answer”); the First Supplement Answers of July 3, 2017, to Defendants Gregory J. Spina and

Valley Express, Inc.’s First Set of Interrogatories to Plaintiff Shirley J. Walker, filed July 27, 2018

(Doc. 59-2)(“First Supp. Answers”); the Deposition of Shirley J. Walker (taken August 28, 2017),

filed July 27, 2018 (Doc. 59-3)(“Walker Depo.”); the Deponent Signature/Correction Page (dated

October 5, 2017), filed July 27, 2018 (Doc. 59-4)(“Correction Page”); and the Response, Walker

provides inconsistent answers about her injuries, particularly whether her injuries prevented her

from participating in the Rio Arriba County Local Senior Olympics and New Mexico State Senior
Olympics (jointly, “Senior Olympics”)1 for 2016 and 2017; and (ii) whether the Court should

sanction the Defendants for bringing the Motion. While Walker’s inconsistencies prejudice the

Defendants and disrupt the judicial process, the inconsistencies do not substantially prejudice the

Defendants or substantially interfere with the judicial process. Walker’s culpability level, although

difficult to determine, does not rise to the level warranting dismissal. The Court did not warn

Walker that it might sanction her actions by dismissing her claims, and lesser actions would

penalize Walker for her inconsistencies. Accordingly, the Court will deny the Defendants’

Motion. Walker made, however, inconsistent statements, without explaining why she did so or

correcting all of the inconsistencies. The Court, thus, will not require the Defendants to pay

Walker’s attorneys’ fees.

                                  FACTUAL BACKGROUND

        The Court recited this case’s facts and early procedural history in its Memorandum Opinion

and Order at 2-3, No. CIV 17-0991 JB/SCY, 2018 WL 4100944, at *1. The Court incorporates

that recitation here.

                The Court takes its facts from Walker’s Complaint for Personal Injuries and
        Damages (First Judicial District Court, County of Santa Fe, State of New Mexico),
        filed December 23, 2016, filed in federal court September 29, 2017 (Doc. 1-
        1)(“Complaint”). The Court provides these facts for background. It does not adopt
        them as the truth, and it recognizes that the facts are largely Walker’s version of
        events.


        1
         New Mexico Senior Olympics Summer Games features over 90 events in 23+
        different sports. There are 130+ communities and 22 Local Game Sites across the
        state encouraging a healthy lifestyle in mature adults 50+ and we encourage our
        State Senior Olympians to compete with their respected local Senior Games, but all
        sports/events are open to out-of-state athletes and do not require you to qualify thru
        locals.

New Mexico Senior Olympics, http://nmseniorolympics.org/ (emphasis in original).




                                                -2-
               On July 23, 2015, Defendant Gregory J. Spina was speeding on U.S.
       Highway 84/285 in a commercial vehicle that Defendant Valley Express, Inc.
       owned. See Complaint ¶¶ 6-7, at 2. As Spina approached a red light, he realized
       that he was going too fast to brake, so, instead of hitting the vehicles stopped side
       by side in front of him, he attempted to slip between them. See Complaint ¶ 7, at
       2. Rather than avoiding the stopped vehicles, however, he sideswiped both of them,
       causing both cars to roll into the intersection. See Complaint ¶ 7, at 2-3. Walker
       was driving one of the sideswiped vehicles and, because of Spina’s actions, suffered
       physical and emotional injuries. See Complaint ¶¶ 7, 11, at 2-4.

MOO at 2, 2018 WL 4100944, at *1.

       Walker, who was eighty-one at the time of the collision with Spina, was seen at

Presbyterian Hospital after the collision, see Response ¶ 1, at 2 (citing ED Provider Notes by

Margie Teng at 1 (dated July 27, 2016), filed August 4, 2018 (Doc. 62)), and she continues to

receive treatment for her injuries, see Response ¶ 1, at 2 (citing Arjan Khalsa Notes at 1-2, filed

August 4, 2018 (Doc. 62)).2 Dr. Jean A. Hamilton, a psychiatrist, and Michael D. Miller, a

psychiatric certified nurse practitioner, diagnosed Walker with chronic post-traumatic stress

disorder (“PTSD”) after the collision with Spina. See Response ¶ 2, at 2 ((citing Psychiatric

Evaluation by Jean A. Hamilton at 2 (dated March 20, 2017), filed August 4, 2018 (Doc. 62);

Medication Management by Michael D. Miller at 2 (dated January 15, 2018), filed August 4, 2018

(Doc. 62)).3

       Dr. Ellen Marder, a physician, recorded in her medical records for Walker that, on July 7,

2016, Walker reported training for the Senior Olympics. See Motion ¶ 12, at 3-4 (asserting this




       2
        The Defendants do not respond to the alleged fact in the text, but nothing in the record
suggests that the statement is not accurate.
       3
         The Defendants do not respond to the alleged fact in the text, but the record supports the
fact’s veracity.




                                               -3-
fact)(citing Progress Notes by Ellen Marder at 1 (dated July 7, 2016), filed July 27, 2018 (Doc. 59-

5)(“Dr. Marder Progress Notes”).4 Dr. Christopher Lyons, a neurologist, recorded in his medical

records for Walker that Walker reported hurting her knee in March, 2016, “while running.” Motion

¶ 13, at 4 (asserting this fact)(citing Progress Notes by Christopher E. Lyons at 1 (dated July 21,

2016), filed July 27, 2018 (Doc. 59-6)(“Dr. Lyon Progress Notes”)).5 Records from the New

Mexico State Senior Olympics reflect that Walker registered for the 2017 New Mexico State

Senior Olympics. See Motion ¶ 14, at 4 (asserting this fact)(citing 2017 Senior Olympics Summer

Games Entry Form, filed July 27, 2018 (Doc. 59-8)); Response ¶ 16, at 6 (admitting this fact).

Records from the 2016 Rio Arriba County Local Senior Olympics and 2016 New Mexico State

Senior Olympics reflect that Walker “registered for and competed in the Rio Arriba local Senior

Olympics and registered for the 2016 New Mexico Senior Olympics.” Motion ¶ 15, at 4 (admitting

this fact)(citing Senior Olympics Summer Games Event Registration at 1-2, filed July 27, 2018

(Doc. 59-8); Work Order for Senior Olympic State Games at 1, filed July 27, 2018 (Doc. 59-8);

Rio Arriba County Senior Olympics, Local Qualifying Games at 1 (dated May 18, 2016), filed

July 27, 2018 (Doc. 59-8); 2016 Local Game Result Form at 1, filed July 27, 2018 (Doc. 59-8);

New Mexico Senior Olympics 2016 Final On-Site Sheets at 1 (dated June 29, 2016), filed July 27,

2018 (Doc. 59-8); Senior Olympics Summer Games Swimming Check-in Sheet at 1 (dated July

15, 2016), filed July 27, 2018 (Doc. 59-8); 2017 Senior Olympics Summer Games Entry Form at




       4
         Walker does not respond to the alleged fact in the text, but the record supports that the fact
is accurate.
       5
         Walker does not respond to the alleged fact in the text, but the record supports the fact’s
veracity.




                                                 -4-
1, filed July 27, 2018 (Doc. 59-8)); Response ¶ 17, at 6 (admitting this fact). Walker did not sign

in at the 2016 New Mexico State Senior Olympics, because she did not participate in the 2016

New Mexico State Senior Olympics. See Response ¶ 7, at 3.6

                                PROCEDURAL BACKGROUND

               Walker sues Spina and Valley Express, asserting negligence, 7 and sues
       Defendant Dixon Insurance Company, asserting that she has a claim for benefits
       against it under the [New Mexico Financial Responsibility Act, N.M. Stat. Ann.
       §§ 66-5-201 to 239] and Raskob[v. Sanchez, 1998-NMSC-045, 970 P.2d 580] for
       injuries that Spina’s negligence caused. See Complaint ¶¶ 8-13, at 3-5. Spina and
       Valley Express removed the case to federal court on the basis of diversity
       jurisdiction. See Notice of Removal to the United States District Court for the
       District of New Mexico at 1, filed September 29, 2017 (Doc. 1)(“Notice of
       Removal”). . . .

MOO at 2-3, 2018 WL 4100944, at *1. The Amended Complaint at 1, filed August 28, 2018

(Doc. 68), terminated Dixon Insurance Company as a Defendant and added, in its place, Great

West Casualty Company.

       On April 19, 2017, Walker filed the First Interrogatories Answer. See Motion ¶ 1, at 2

(asserting this fact)(citing First Interrogatories Answer); Response ¶ 3, at 2 (admitting this fact).

In the First Interrogatories Answer, Walker alleges that, after the collision with Spina, she could

not maintain her active lifestyle or train for or participate in the Senior Olympics. See Motion ¶ 2,

at 2 (asserting this fact)(citing First Interrogatories Answer ¶ 17, at 10; id. ¶¶ 22-23, at 12-13);

Response ¶ 4, at 2 (admitting this fact). On July 3, 2017, Walker provided Spina with the First

Supp. Answers. See Motion ¶ 3, at 2 (asserting this fact)(citing generally First Supp. Answers);



       6
          The Defendants do not address this fact, but the record reflects that the alleged fact in the
text is accurate.
       7
        Although the Complaint does not make this claim explicit, Walker presumably sues Valley
Express under respondeat superior.



                                                 -5-
Response ¶ 5, at 2-3 (admitting this fact). In the First Supp. Answers, Walker reiterated that she

could not continue her active lifestyle and that she could not train for or participate in the Senior

Olympics. See Motion ¶ 4, at 2 (asserting this fact)(citing First Supp. Answers ¶ 17, at 13);

Response ¶ 6, at 3 (admitting this fact).

       During the Walker Depo., on August 28, 2017, Walker “denied participating in” or training

for the Senior Olympics, Motion ¶ 5, at 3 (asserting this fact)(citing generally Walker Depo.);

Response ¶ 7, at 3 (admitting this fact), and testified that participating in the Senior Olympics was

her dream, see Motion ¶ 7, at 3 (admitting this fact)(citing Walker Depo. at 93:6-14; id. at 94:20-

95:3; id. at 169:1-14); Response ¶ 9, at 4 (admitting this fact). In the Walker Depo., Walker also

stated that she “would suffer long-term permanent injuries.” Motion ¶ 6, at 3 (asserting this

fact)(citing Walker Depo. at 105:11-12); Response ¶ 8, at 3-4 (admitting this fact). In the Walker

Depo., Walker denied training for or participating in the Senior Olympics. See Motion ¶ 8, at 3

(asserting this fact)(citing Walker Depo. at 102:25-103:6); Response ¶ 10, at 4-5 (admitting this

fact). Walker stated that she did not “report to her medical provider” that “she was training for the

Senior Olympics or that she injured her knee while training.” Motion ¶ 9, at 3 (asserting this

fact)(citing Walker Depo. at 103:7-14); Response ¶ 11, at 5 (admitting this fact). On October 5,

2017, Walker provided the Correction Page. See Motion ¶ 10, at 3 (asserting this fact)(citing

Correction Page at 2); Response ¶ 12, at 5 (admitting this fact).

       The Defendants discovered documents that reflect “that she registered and competed at the

local and state level of the Senior Olympics in 2016 and 2017, earning awards at the state

competition,” and the documents reflect that Walker registered for and competed in the 2017 Rio

Arriba County Local Senior Olympics and 2017 New Mexico State Senior Olympics. See Motion




                                                -6-
¶ 15, at 4 (citing Senior Olympics Summer Games Event Registration at 1-2; Work Order for

Senior Olympic State Games at 1; Rio Arriba County Senior Olympics, Local Qualifying Games

at 1; 2016 Local Game Result Form at 1; New Mexico Senior Olympics 2016 Final On-Site Sheets

at 1; Senior Olympics Summer Games Swimming Check-in Sheet at 1; 2017 Senior Olympics

Summer Games Entry Form at 1; Rio Arriba County Senior Olympic Registration Form at 1 (dated

February 10, 2016), filed July 27, 2018 (Doc. 59-9); Rio Arriba County Local Qualifying Games

at 1-2, filed July 27, 2018 (Doc. 59-9); Rio Arriba County Senior Olympics Registration Form at

1 (dated March 30, 2017), filed July 27, 2018 (Doc. 59-9); Rio Arriba County Local Qualifying

Games at 1, filed July 27, 2018 (Doc. 59-9); 2017 Summer Games Unofficial Results -- Rio Arriba

at 1, filed July 27, 2018 (Doc. 59-9); Letter from Cecilia Acoste to Allison M. Beaulieu at 1 (dated

September 15, 2017), filed August 20, 2018 (Doc. 64-2); 2017 New Mexico Senior Olympics On-

Site Sheets at 1-4 (dated July 8, 2017), filed August 20, 2018 (Doc. 64-3)).8

       1.      The Motion.

       The Defendants argue that the Walker Depo., First Interrogatories Answer, and First Supp.

Answers contradict information obtained through discovery -- whether Walker participated in the

Senior Olympics. See Motion at 1-2. The Defendants note that Walker’s injuries from the

collision with Spina allegedly prevented her from participating in or training for the Senior

Olympics. See Motion at 1-2. The Defendants explain that, in the initial discovery and in the

Walker Depo., Walker stated that she could not participate in the Senior Olympics, but that later

discovery reveals that Walker participated in the Senior Olympics. See Motion at 2-3. The



       8
        Walker does not respond to this alleged fact in the text, but the record supports the fact as
the Defendants stated it.




                                                -7-
Defendants aver that Walker’s contradictions pervade the case and merit dismissal as a sanction,

because the Defendants cannot determine her claims’ validity. See Motion at 2.

       In explaining Walker’s contradictions, the Defendants note that the Correction Page did

not cure the false statements in the Walker Depo but rather elaborated on the inconsistencies. See

Motion ¶ 10, at 3. The Defendants further argue that Andrew Sanchez, a physical therapist,

recorded in his medical records for Walker that Walker reported injuring her knee while “power

walking.” Motion ¶ 12, at 3 (asserting this fact)(citing Patient Information at 1, filed July 27, 2018

(Doc. 59-7)(“Patient Information”)).

       The Defendants argue that, to warrant dismissal, a party must act willfully, in bad faith, or

with fault. See Motion at 4 (citing Ehrenhaus v. Reynolds, 965 F.2d 916, 920 (10th Cir. 1992)).

According to the Defendants, Ehrenhaus v. Reynolds provides the test for determining appropriate

discovery sanctions and, according to the Defendants, Walker’s actions warrant dismissal under

the test. See Motion at 5. First, according to the Defendants, Walker’s actions have highly

prejudiced the Defendants, because she stated to the Defendants and to physicians “that her injuries

have severely impacted her qualify of life,” but the Defendants discovered documents that

contradict her allegations. Motion at 6. See Motion at 5-9. The Defendants allege that, unless

Walker is sanctioned, they will be “forced to defend a fraudulent lawsuit pervaded by false

evidence.” Motion at 9. Second, according to the Defendants, Walker’s falsities “fundamentally

interfere . . . with the judicial process.” Motion at 10. According to the Defendants, Walker’s

Correction Page is an attempt to cover her lies, and, by lying to her physicians, Walker increases

the damages that she alleges. See Motion at 11. Third, the Defendants contend that Walker acted

intentionally, as evidenced by her lies under oath and her Correction Page. See Motion at 11.




                                                -8-
Fourth, the Defendants admit that the Court has not warned Walker that her actions will result in

a sanction, but the Defendants contend that a warning is not a prerequisite to sanctions when the

improper action, like Walker’s, is lying under oath. See Motion at 12. Fifth, the Defendants aver

that no lesser sanction than dismissal will be effective, because, unless the case is dismissed, the

Defendants must defend a case based on false evidence. See Motion at 12-13. The Defendants

request that, if the Court does not dismiss the case, the Court exclude Walker’s experts, exclude

evidence about injuries to Walker’s left knee, instruct the jury that Walker perjured herself during

discovery, and/or exclude evidence of pain and suffering, loss of enjoyment of life, and/or future

medical treatment. See Motion at 13.

        2.      The Response.

        Walker begins her response by complaining that Spina and Valley Express, Inc., initially

named Dixon Insurance Company as their insurer, although Great West Casualty Company insured

them, and that the Defendants filed a motion in limine about another automobile accident in which

Walker was involved as evidence that Walker continued to drive after the collision with Spina,

although Walker admitted, in the Walker Depo., that she continued to drive following the collision

with Spina. See Response at 1-2. Walker contends that the Defendants misrepresented the facts

underlying the Motion and requests that the Court sanction the Defendants, including imposing on

them Walker’s attorney’s fees and costs for the Motion. See Response at 2.

        In response to the Defendants’ allegations, Walker makes additional factual allegations,

some of which dispute the Defendants’ arguments. See Response ¶ 7, at 3; id. ¶ 9, at 4; id. ¶ 11,

at 5; id. ¶ 12, at 5; id. ¶ 14, at 5-6; id. ¶ 16, at 6; id. ¶ 17, at 6. Walker argues that she clarified, in

the Correction Page, that she applied to participate in and swam one or two laps at the 2017 New




                                                   -9-
Mexico State Senior Olympics. See Response ¶ 7, at 3. Additionally, Walker asserts that she was

not hurt while training for the Senior Olympics and, after the collision with Spina, continued to

hope that she would participate in the Senior Olympics. See Response ¶ 11, at 5. Walker denies

that she “trained” for the Senior Olympics, because her activities following the accident did not

constitute “training” for her. See Response ¶ 14, at 5-6. Walker clarifies that she swam after the

collision with Spina, but she did not train for the Senior Olympics, as training included swimming

“up to sixteen laps” and activities, like “kayaking, track, dancing,” other than swimming.

Response ¶ 9, at 4 (citing generally Affidavit of Shirley J. Walker (dated August 1, 2018), filed

August 4, 2018 (Doc. 62)(“Walker Aff.”); Walker Depo. at 59:15-61:21). Walker asserts that she

accurately stated, in the Correction Page, that she swam only one or two laps at the 2017 New

Mexico State Senior Olympics. See Response ¶ 12, at 5 (citing Correction Page at 2). Walker

notes that she paid for an application for the 2017 New Mexico State Senior Olympics but swam

only one or two laps, and she “was a no show” at the 2016 New Mexico State Senior Olympics.

Response ¶ 16, at 6 (citing Correction Page at 2). Walker avers that she “had never denied that

she was involved in” the 2016 Rio Arriba County Local Senior Olympics. Response ¶ 17, at 6

(citing Walker Aff. ¶ 4, at 1).

       According to Walker, she told her medical providers that she was active, that she planned

to participate in the Senior Olympics, and that, following the collision with Spina, she experienced

increased knee pain, which she exacerbated by “power walking.” Response ¶ 11, at 5 (citing

Patient Information at 1). According to Walker, Walker did not tell Sanchez how she injured her

knee, but she told him that she exacerbated the injury by power walking. See Response ¶ 14, at 5-

6 (citing Patient Information at 1). Walker alleges that she did not tell Dr. Marder that she was




                                               - 10 -
training for the New Mexico Senior Olympics, see Response ¶ 14, at 5-6, and that she did not tell

Dr. Lyons that she injured her knee while running, see Response ¶ 15, at 6.

       In conclusion, Walker asserts that her conflicting answers “were involuntary and not

intentional,” and, to warrant dismissal as a sanction, a party must act with an “intent to deceive or

not to comply with discovery requests.” Response at 7. In her affidavit, Walker explains that she

does not have dementia, but that she gets “a bit confused about dates.” Walker Aff. ¶ 4, at 1.

       3.      The Reply.

       The Defendants reply that the Court should disregard the Walker Aff., because it is “self-

serving.” Defendants Reply in Support of Their Motion to Dismiss for Plaintiff’s Abuses of the

Discovery Process at 2, filed August 20, 2018 (Doc. 64)(“Reply”). The Defendants argue that the

Court “cannot guarantee [them] a fair trial,” because Walker has provided false information under

oath and obstructed discovery. Reply at 2 (citing United Nuclear Corp. v. General Atomic Co.,

1980-NMSC-094, ¶ 397, 629 P.2d 231, 242). The Defendants aver that the Walker Aff. is a sham,

because Walker “was cross-examined regarding her testimony at which time she had the

opportunity to clarify her testimony; her affidavit is not based on newly discovered evidence; and

the affidavit does not seek to explain any confusion reflected in her earlier testimony.” Reply at

3. The Defendants note that Walker, in the Walker Depo. “unequivocally stated” that she did not

participate in the Senior Olympics. Reply at 3.

       Further, according to the Defendants, the Walker Aff. does not indicate that she

participated in and received awards at the 2017 Rio Arriba County Local Senior Olympics, and

that she did not register for the 2015 Senior Olympics. See Reply at 3-4. The Defendants further

note that Walker did not state in the Correction Page that she participated in the 2017 New Mexico




                                               - 11 -
State Senior Olympics “by swimming one or two laps in the warmup area,” and, further, according

to the Defendants, she “participated and received medals” in the 2017 Rio Arriba County Local

Senior Olympics. Reply at 4 (citing 2017 New Mexico Senior Olympics On-Site Sheets at 1-4).

       Finally, the Defendants state that, before deposing William Patterson, the expert witness

whom Walker plans to have testify about her economic damages, see Defendants’ Motion to

Exclude Expert Testimony of William Patterson at 1, filed August 30, 2018 (Doc. 72), the

Defendants received Patterson’s file for the case, which includes, on a transcript of the Walker

Depo., a handwritten note, which the Defendants assume is in Walker’s handwriting, see Reply at

5. The note states: “There seems to be a lot of confusion over Senior Olympic because I pd. [sic]

Donations in 2015 in 2016 in 2017.” Reply at 5. The Defendants read the note as suggesting that

Walker did not intend to reveal her participation in the Senior Olympics. See Reply at 5.

                  RELEVANT LAW REGARDING RULE 37 SANCTIONS

       Rule 37(b) of the Federal Rules of Civil Procedure provides that, if a party fails to disclose

or supplement information which the discovery rules require it to provide, the court “may impose

other appropriate sanctions, including any of the orders listed in Rule 37(B)(2)(A)(i-vi).” Fed. R.

Civ. P. 37(c)(1)(C). Those orders allow the court to impose various sanctions upon a party for

failure to comply with “an order to provide or permit discovery,” including: (i) ordering that

designated facts be taken as established; (ii) precluding the disobedient party from supporting or

opposing matters at issue, or “introducing designated matters in evidence”; (iii) ”striking pleadings

in whole or in part”; (iv) ”staying further proceedings until the order is obeyed”; (v) dismissing

the action; and (vi) ”rendering a default judgment against the disobedient party.” Fed. R. Civ. P.

37(b)(2)(A)(i)-(vi). “Determination of the correct sanction for a discovery violation is a fact-




                                               - 12 -
specific inquiry that the district court is best qualified to make.” Ehrenhaus v. Reynolds, 965 F.2d

at 920. The United States of America Court of Appeals for the Tenth Circuit has noted: “Our case

law makes it clear that a district judge may dismiss an action for discovery violations.” Archibeque

v. Atchison, Topeka & Santa Fe Ry., 70 F.3d 1172, 1174 (10th Cir. 1995). Dismissal, however,

is “an extreme sanction” that is appropriate only if there has been “willful misconduct.” Ehrenhaus

v. Reynolds, 965 F.2d at 920 (citing Meade v. Grubbs, 841 F.2d 1512, 1520 (10th Cir. 1988);

M.E.N. Co. v. Control Fluidics, Inc., 834 F.2d 869, 872-73 (10th Cir. 1987); In re Standard Metals

Corp., 817 F.2d 625, 628-29 (10th Cir.)). The Supreme Court of the United States has held that

“Rule 37 should not be construed to authorize dismissal of [a] complaint because of petitioner’s

noncompliance with a pretrial production order when it has been established that failure to comply

has been due to inability, and not to willfulness, bad faith, or any fault of petitioner,” and noted

that a district court “possesses wide discretion to proceed in whatever manner it deems most

effective” and just in the realm of discovery.          Societe Internationale Pour Participations

Industrielles Et Commerciales, S. A. v. Rogers, 357 U.S. 197, 212-13 (1958). Accord Archibeque

v. Atchison, Topeka & Santa Fe Ry., 70 F.3d at 1174 (“Because of the harshness of dismissal,

however, due process requires that the discovery violation be predicated upon ‘willfulness, bad

faith, or some fault of petitioner’ rather than inability to comply.” (quoting Nat’l Hockey League

v. Metro. Hockey Club, Inc., 427 U.S. 639, 640 (1976))).

       The Tenth Circuit has held that a district court may not dismiss a complaint with prejudice

as a sanction for failing to obey a discovery order without considering the non-exhaustive factors

listed in Ehrenhaus v. Reynolds:

              “Before imposing dismissal as a sanction, a district court
       should . . . evaluate the following factors on the record: ‘(1) the degree of actual




                                               - 13 -
       prejudice to the [other party]; (2) the amount of interference with the judicial
       process; . . . (3) the culpability of the litigant; (4) whether the court warned the party
       in advance that dismissal of the action would be a likely sanction for
       noncompliance; and (5) the efficacy of lesser sanctions.’” Gripe v. City of Enid,
       312 F.3d 1184, 1187 (10th Cir. 2002)(quoting Ehrenhaus [v. Reynolds], 965 F.2d
       at 921). “This list,” hereinafter referred to as the Ehrenhaus [v. Reynolds] factors,
       “is not exhaustive, nor are the factors necessarily” of equal weight. Chavez[ v. City
       of Albuquerque, 402 F.3d 1039, ] 1044 [(10th Cir. 2004)]. “Only when the
       aggravating factors outweigh the judicial system’s strong predisposition to resolve
       cases on their merits is dismissal an appropriate sanction.” Ehrenhaus[v.
       Reynolds], 965 F.2d at 921.

Procter & Gamble Co. v. Haugen, 427 F.3d 727, 738 (10th Cir. 2005).

       In Archibeque v. Atchison, Topeka and Santa Fe Railway, the Tenth Circuit affirmed the

order of the Honorable C. LeRoy Hansen, United States District Judge for the District of New

Mexico, granting the motion to dismiss the plaintiff’s complaint for failure to disclose her past

medical history. See 70 F.3d at 1172. The plaintiff sought workers’ compensation damages for

personal injury to her back allegedly occurring at an unwitnessed work-related accident occurring

in December, 1990. See 70 F.3d at 1173. The defendant requested a complete set of medical

records and asked through an interrogatory the number of accidents in which she had been

involved. See 70 F.3d at 1173. The Tenth Circuit noted that her responses did not mention any

lower back pain before 1990; she listed only two car accidents, in 1990, and 1992, and a bicycle

accident in 1987; she stated that she had not had her lower back x-rayed before the alleged work-

related incident in 1990; and she stated that she had no recollection of lower back pain before the

alleged 1990 incident. See 70 F.3d at 1173. When the defendant independently sought to verify

her answers, it found documents proving that, for over ten years before 1990, “on over fifteen

occasions, involving at least six physicians, Appellant sought treatment for a variety of lower back

ailments and related symptoms.” 70 F.3d at 1173. The documents revealed that she had x-rays




                                                 - 14 -
taken multiple times at least as far back as 1984. See 70 F.3d at 1174. When the defendant filed

its motion to dismiss under rule 37, asking Judge Hansen to dismiss the case for these discovery

abuses, she responded that the problems were with her tailbone, not her back, and “that her failure

to disclose her past medical history was merely oversight.” 70 F.3d at 1174. The Tenth Circuit

noted that “[s]he did not file amended interrogatory responses or an affidavit regarding her

compliance with the discovery process. She has [not], even in her arguments to this court on

appeal, explained her conduct.” 70 F.3d at 1174. The Tenth Circuit upheld Judge Hansen’s

dismissal of the case, noting:

               The district court . . . noted the degree of prejudice suffered . . . and the
       impact Appellant’s actions had with regard to AT & SF’s ability to prepare for trial.
       The court noted the culpability of Appellant which we described above, specifically
       addressing the failure to disclose, the false statements, and the court’s determination
       as to the credibility of Appellant’s statements that her failures were mere oversight.
       The court found that Appellant’s willful conduct seriously interfered with the
       judicial process, and expressly stated that it had considered lesser sanctions and
       determined that they were not appropriate.

70 F.3d at 1175.

       In Garcia v. Berkshire Life Ins. Co. of Am., 569 F.3d 1174 (10th Cir. 2009), the Tenth

Circuit upheld the district court’s dismissal sanction where the district court concluded that it “was

‘an especially egregious case,’ finding that ‘the [plaintiff’s] fabrications were prepared over a

period of years and are calculating, carefully constructed, and self-serving.’” 569 F.3d at 1179

(quoting Garcia v. Berkshire Life Ins. Co. of Am., No. CIV 04-01619 LTB-BNB, 2007 WL

6757307, at *8 (D. Colo. Nov. 29, 2007)(Boland, M.J.)). The issue litigated was whether the

plaintiff, Garcia, was entitled to full benefits from her disability policy, because she was suffering

from total disability “due to cognitive defects.” 569 F.3d at 1177. The defendant paid Garcia’s

claims under protest, because during the time that she was allegedly fully impaired, she had




                                                - 15 -
received her Doctor of Jurisprudence “from the University of Denver College of Law, where she

was   named     an   ‘Outstanding     Law    Graduate,’    and   subsequently . . . a   Masters . . . .

Moreover . . . Ms. Garcia had operated a real estate business during 2002, three years after the time

she had first claimed total disability.” 569 F.3d at 1177. The defendant brought a motion for

dismissal as a sanction for discovery abuses, “asserting that Ms. Garcia falsified or fabricated at

least four documents submitted during discovery.” 569 F.3d at 1177. Two of the four allegedly

fabricated documents were a “smoking gun” letter that the defendant’s adjuster allegedly wrote

and a letter to the Colorado Board of Bar Examiners in support of her request to be allowed double

time for the bar examination, which her doctor allegedly wrote. Garcia v. Berkshire Life Ins. Co.

of Am., 569 F.3d at 1177-78. Both the alleged author of the smoking-gun letter and the doctor

alleged to have written the letter to the bar examiners testified at the sanctions hearing, and

repudiated the assertion that they authored the documents. See 569 F.3d at 1178. The Tenth

Circuit noted that the district court “found Ms. Garcia’s testimony at the Sanctions hearing to be

‘incredible,’ . . . ’refused to rely on any of it.’ . . . [And] concluded that Ms. Garcia prepared

fabricated evidence ‘willfully, knowingly, intentionally, after careful contemplation, for self-

serving purposes, and with a full understanding of the impropriety involved.’” 569 F.3d at 1177

(quoting Garcia v. Berkshire Life Ins. Co. of Am., 2007 WL 6757307, at *7-8). The Tenth Circuit

agreed with the district court’s dismissal, reasoning:

               Ample evidence supported the conclusion that Ms. Garcia was herself
       culpable for the fabrications submitted in this case. Numerous inauthentic
       documents were submitted over a several year period, counseling against an
       explanation of mistake. Moreover, the fabrications were carefully constructed to
       look like authentic documents. Letters were made to look as though they were
       printed on authentic letterhead; emails were carefully spliced together so as to
       appear accurate; fax banners were added to documents to disguise their
       origin. . . . Finally, Ms. Garcia’s evasive, inconsistent answers and inability to




                                               - 16 -
       provide an explanation for the fabrications during the hearing cast further doubt on
       her accounting of events.

569 F.3d at 1181 (internal references omitted).

       In Maples v. Vollmer, No. CIV 12-0294, 2013 WL 1009558 (D.N.M. March 5,

2013)(Browning, J.), the Court did not grant a motion to dismiss a case based upon a plaintiff’s

“imprecise and apparently contradictory statements in his answers to interrogatories and during

his deposition.”    2013 WL 1009558, at *1.          The defendants asserted that the plaintiff’s

contradictory statements interfered with their opportunity to file a motion for summary judgment

on qualified immunity “against the plaintiffs’ claims of excessive force under § 1983, but the Court

concluded that the plaintiffs’ contradictory statements did not cause the defendants substantial, if

any, prejudice. 2013 WL 1009558, at *19-20. The plaintiff had told the defendants that he “was

at home the night before the arrest and on the morning of the incident, as [University of New

Mexico Hospital (“UNMH”)] records indicate.” 2013 WL 1009558, at *19. The Court concluded

that it was “not clear that, even if Maples had admitted he visited UNMH the night before the

arrest, and admitted he was there because he was a suicide risk, his statements would have placed

the Defendants in any better position regarding qualified immunity,” and those facts would not

have made the defendant Albuquerque, New Mexico Police Department officers’ use of force any

more reasonable in the circumstances. 2013 WL 1009558, at *20. The Court also determined that

the plaintiff’s statement did not substantially interfere with the judicial process, because there was

no evidence that the plaintiff intended to misstate certain facts “to put him at a tactical advantage,”

his misstatements did not cause any delay in the judicial proceedings, and, any contradictions in

his statements could be explored on cross-examination to discredit his version of the events. 2013

WL 1009558, at *21. Last, the Court concluded that the plaintiff’s culpability, if any, was not




                                                - 17 -
commensurate with that of the parties which the Tenth Circuit has recognized warrants dismissal

of a case, because the plaintiff’s statements were not carefully crafted or falsified to evade the

defendants’ discovery inquiries, and the plaintiff had an adequate explanation for his statements -

- that he frequently visited hospitals and could not remember if the night before the incident was

the same night as one of his multiple visits. See 2013 WL 1009558, at *22-23.

                    NEW MEXICO LAW REGARDING NEGLIGENCE

       Generally, a negligence claim requires the existence of a duty from a defendant to a

plaintiff, breach of that duty, which is typically based on a standard of reasonable care, and the

breach being a cause-in-fact and proximate cause9 of the plaintiff’s damages. See Coffey v. United

States, 870 F. Supp. 2d 1202, 1225 (D.N.M. 2012)(Browning, J.)(citing Herrera v. Quality

Pontiac, 2003-NMSC-018, ¶ 6, 73 P.3d 181, 185-86). “In New Mexico, negligence encompasses

the concepts of foreseeability of harm to the person injured and of a duty of care toward that

person.” Ramirez v. Armstrong, 1983-NMSC-104, ¶ 8, 673 P.2d 822, 825. Generally, negligence

is a question of fact for the jury. See Schear v. Bd. of Cty Comm’rs, 1984-NMSC-079, ¶ 4, 687

P.2d 728, 729. “A finding of negligence, however, is dependent upon the existence of a duty on

the part of the defendant.” Schear v. Bd. of Cty Comm’rs, 1984-NMSC-079, ¶ 4, 687 P.2d at 729.

“Whether a duty exists is a question of law for the courts to decide.” Schear v. Bd. of Cty

Comm’rs, 1984-NMSC-079, ¶ 4, 687 P.2d at 729 (citing S. Union Gas Co. v. Briner Rust Proofing




       9
         The 2004 amendments to Uniform Instruction 13-305 eliminated the word “proximate”
within the instruction. Use Note, N.M. Rul. Amend. Civ. UJI 13-305. The drafters added,
however, that the change was “intended to make the instruction clearer to the jury and do[es] not
signal any change in the law of proximate cause.” Editor’s Notes, N.M. Rul. Amend. Civ. UJI 13-
305 (alteration added).




                                              - 18 -
Co., 1958-NMSC-123, 331 P.2d 531). Once courts recognize that a duty exists, that duty triggers

“a legal obligation to conform to a certain standard of conduct to reduce the risk of harm to an

individual or class of persons.” Baxter v. Noce, 1988-NMSC-024, ¶ 11, 752 P.2d 240, 243.

       New Mexico courts have stated that foreseeability of a plaintiff alone does not end the

inquiry into whether the defendant owes a duty to the plaintiff. See Herrera v. Quality Pontiac,

2003-NMSC-018, ¶ 7, 73 P.3d at 186. New Mexico courts have recognized that, “[u]ltimately, a

duty exists only ‘if the obligation of the defendant [is] one to which the law will give recognition

and effect.’” Herrera v. Quality Pontiac, 2003-NMSC-018, ¶ 9, 73 P.3d at 187 (alteration in

original)(quoting Ramirez v. Armstrong, 1983-NMSC-104, ¶ 9, 673 P.2d at 825). To determine

whether the defendant’s obligation is one to which the law will give recognition and effect, courts

consider legal precedent, statutes, and other principles of law. See Herrera v. Quality Pontiac,

2003-NMSC-018, ¶ 9, 73 P.3d at 186.

       “As a general rule, an individual has no duty to protect another from harm.” Grover v.

Stechel, 2002-NMCA-049, ¶ 11, 45 P.3d 80, 84. “[C]ertain relationships, however, that give rise

to such a duty [include]: (1) those involving common carriers, innkeepers, possessors of land; and

(2) those who voluntarily or by legal mandate take the custody of another so as to deprive the other

of his normal opportunities for protection.” Grover v. Stechel, 2002-NMCA-049, ¶ 11, 45 P.3d at

84. “[W]hen a person has a duty to protect and the third party’s act is foreseeable, ‘such an act

whether innocent, negligent, intentionally tortious, or criminal does not prevent the [person who

has a duty to protect] from being liable for harm caused thereby.’”             Reichert v. Atler,

1994-NMSC-56, ¶ 11, 875 P.2d 379, 382 (quoting Restatement (Second) of Torts § 449 (1964)).




                                               - 19 -
       “[T]he responsibility for determining whether the defendant has breached a duty owed to

the plaintiff entails a determination of what a reasonably prudent person would foresee, what an

unreasonable risk of injury would be, and what would constitute an exercise of ordinary care in

light of all the surrounding circumstances.” Herrera v. Quality Pontiac, 2003-NMSC-018, ¶ 33,

73 P.3d at 194. “The finder of fact must determine whether Defendant breached the duty of

ordinary care by considering what a reasonably prudent individual would foresee, what an

unreasonable risk of injury would be, and what would constitute an exercise of ordinary care in

light of all surrounding circumstances of the present case . . . .” Herrera v. Quality Pontiac,

2003-NMSC-018, ¶ 33, 73 P.3d at 195.

       “A proximate cause of an injury is that which in a natural and continuous sequence

[unbroken by an independent intervening cause] produces the injury, and without which the injury

would not have occurred.” Herrera v. Quality Pontiac, 2003-NMSC-018, ¶ 34, 73 P.3d at 195. “It

need not be the only cause, nor the last nor nearest cause.”       Herrera v. Quality Pontiac,

2003-NMSC-018, ¶ 34, 73 P.3d at 195. “It is sufficient if it occurs with some other cause acting

at the same time, which in combination with it, causes the injury.” Herrera v. Quality Pontiac,

2003-NMSC-018, ¶ 34, 73 P.3d at 195.

              RELEVANT NEW MEXICO LAW REGARDING DAMAGES

       In New Mexico, “[a] party seeking to recover damages has the burden of proving the

existence of injuries and resulting damage with reasonable certainty.” Sanchez v. Martinez,

1982-NMCA-168, ¶ 20, 653 P.2d 897, 902-03. An award of damages is improper if it is predicated

“upon conjecture, guess, surmise or speculation.” Sanchez v. Martinez, 1982-NMCA-168, ¶ 20,

653 P.2d at 902-03. The underlying theory of a damages award is making the injured party whole.




                                             - 20 -
See Abbinett v. Fox, 1985-NMCA-017, ¶ 21, 703 P.2d 177, 183; Pub. Serv. Co. of N.M. v. Jasso,

1981-NMCA-112, ¶ 6, 635 P.2d 1003, 1005 (“The theory of damages in New Mexico is to make

an injured party whole, not to allow him a profit on damages.”). In computing damages, the object

is to afford just and reasonable compensation for the injuries the party sustained. See Abbinett v.

Fox, 1985-NMCA-017, ¶ 21, 703 P.2d at 183.

                                            ANALYSIS

       The Court will deny the Defendants’ Motion and Walker’s request for attorneys’ fees.

Although Walker has not explained the reasons for her inconsistencies, her culpability does not

rise to the level requiring dismissal, and other factors counsel toward allowing the case to proceed.

Walker’s inconsistencies prejudice the Defendants and disrupt the judicial process, but they do not

do either substantially. The Court has not warned Walker that it might dismiss her claims, and

lesser actions will effectively respond to Walker’s inconsistencies.

       The Court has noted:

       The Tenth Circuit has held that a district court may not dismiss a complaint with
       prejudice as a sanction for failing to obey a discovery order without considering the
       non-exhaustive factors listed in Ehrenhaus v. Reynolds . . . :

               Before imposing dismissal as a sanction, a district court
               should . . . evaluate the following factors on the record: (1) the
               degree of actual prejudice to the [other party]; (2) the amount of
               interference with the judicial process; . . . (3) the culpability of the
               litigant; (4) whether the court warned the party in advance that
               dismissal of the action would be a likely sanction for
               noncompliance; and (5) the efficacy of lesser sanctions.

ABQ Uptown, LLC v. Davide Enterprises, LLC, No. CIV 13-0416 JB/KK, 2015 WL 2225783, at

*17 (D.N.M. May 4, 2015)(Browning, J.)(quoting Procter & Gamble Co. v. Haugen, 427 F.3d at

738). “Additionally, the Tenth Circuit directs district courts to only grant a default judgment on




                                                - 21 -
the basis of a party’s discovery abuse when ‘the aggravating factors outweigh the judicial system’s

strong predisposition to resolve cases on their merits.’” ABQ Uptown, LLC v. Davide Enterprises,

LLC, 2015 WL 2225783, at *17 (quoting Procter & Gamble Co. v. Haugen, 427 F.3d at 738).

       Preliminarily, the Court will not invoke the sham-affidavit doctrine to disregard the Walker

Aff., because the Court concludes that the doctrine does not apply to situations, as here, where the

Court is not evaluating evidence.10 Courts apply the sham-affidavit doctrine to situations involving

potential sham-factual issues. See, e.g., Macias v. Sw. Cheese Co., L.L.C., No. CIV 12-0350

LH/WPL, 2014 WL 11430977, at *2 (D.N.M. June 11, 2014)(Hansen, J.)(noting that the sham-

affidavit doctrine applies “[t]o determine whether a contradicting affidavit should be stricken




       10
         The Court acknowledges and agrees with the Defendants’ concern that the Walker Aff.
meets the requirements for a sham affidavit. The Tenth Circuit directs a court considering whether
an affidavit is a sham to look to:

       [(i)] whether the affiant was cross-examined during his earlier testimony, [(ii)]
       whether the affiant had access to the pertinent evidence at the time of his earlier
       testimony or whether the affidavit was based on newly discovered evidence, and
       [(iii)] whether the earlier testimony reflects confusion which the affidavit attempts
       to explain.

Franks v. Nimmo, 796 F.2d 1230, 1237 (10th Cir. 1986)(citing Camfield Tires, Inc. v. Michelin
Tire Corp., 719 F.2d 1361, 1364-65 (8th Cir. 1983); Perma Research & Development Co. v. Singer
Co., 410 F.2d 572, 578 (2d Cir. 1969)). The Court agrees with the Defendants that the Walker
Aff. meets the elements enumerated for sham affidavits. The Walker Aff. contradicts the Walker
Depo. and on the Correction Page. In the Walker Aff., Walker admits that she participated in the
2016 Rio Arriba County Local Senior Olympics, see Walker Aff. ¶ 4, at1, but she does not make
this admission in either the Walker Depo. or the Correction Page, see Walker Depo. at 62:1-7; id.
at 62:23-63:1; id. at 83:2-11; id. at 92:15-20; id. at 103:2-6; id. at 169:1-14; Correction Page at 2.
When executing the Walker Aff. and when writing the Correction Page, Walker should have
known whether she participated in the Rio Arriba County Local Senior Olympics, because the
evidence related to her personal experience. In the Walker Aff. and on the Correction Page,
Walker unequivocally denies participating in the Senior Olympics, and so the Walker Aff. does
not resolve any confusion. See Walker Depo. at 62:1-7; id. at 62:23-63:1; id. at 83:2-11; id. at
92:15-20; id. at 103:2-6; id. at 169:1-14; Correction Page at 2.



                                                - 22 -
because it is offered to create a sham fact issue”); Rodriguez v. Presbyterian Healthcare Servs.,

No.   CIV     11-0238     JEC/LFG,      2012    WL        12894833,   at   *4    (D.N.M.     April    3,

2012)(Garcia, M.J.)(“[C]ourts will disregard a contrary affidavit when they conclude that it

constitutes an attempt to create a sham fact issue.” (quoting Franks v. Nimmo, 796 F.2d 1230,

1237 (10th Cir. 1986))). “[T]he Tenth Circuit has . . . ‘held that there are situations where a district

court may be justified in disregarding certain contradictory testimony,’ such as when it determines

that the affidavit amounts to an attempt to create a sham fact issue.” Padilla v. Bd. of Comm’rs of

Bernalillo Cty., No. CIV 07-0933 MCA/ACT, 2009 WL 10696280, at *3 (D.N.M. June 2,

2009)(Armijo, J.)(quoting Ralston v. Smith & Nephew Richards, Inc., 275 F.3d 965, 973 (10th

Cir. 2001)). In Franks v. Nimmo, the case in which the Tenth Circuit recognized the sham-affidavit

doctrine, the Tenth Circuit noted, regarding other United States Courts of Appeals’ decisions to

disregard sham affidavits: “Underlying those decisions is the conclusion that the utility of

summary judgment as a procedure for screening out sham fact issues would be greatly undermined

if a party could create an issue of fact merely by submitting an affidavit contradicting his own prior

testimony.” Franks v. Nimmo, 796 F.2d at 1237 (citing Camfield Tires, Inc. v. Michelin Tire

Corp., 719 F.2d 1361, 1364-65 (8th Cir. 1983)). The Walker Aff. creates no new factual issues,

and, in the Motion, the Defendants do not ask the Court to make evidentiary findings. The Walker

Aff., by stating that Walker participated in the 2016 Rio Arriba County Local Senior Olympics,

supports the facts that the Defendants allege are true. See Motion ¶ 15, at 4 (citing Rio Arriba

County Senior Olympics, Local Qualifying Games at 1; 2016 Local Game Result Form at 1). The

Defendants argue that Walker “seeks to attempt to nullify unambiguous admissions in order to

defeat dismissal of her claims.” Reply at 3. This argument attacks Walker’s culpability for her




                                                 - 23 -
inconsistencies rather than the weight that the Court should give the Walker Aff.’s facts. The

Court will address, thus, the Defendants’ concerns about the Walker Aff. in considering the

Ehrenhaus v. Reynolds factors.

I.     WALKER’S STATEMENTS DO NOT SUBSTANTIALLY PREJUDICE THE
       DEFENDANTS.

       First, the Court concludes that, although Walker’s contradictions prejudice the Defendants,

the contradictions do not substantially prejudice the Defendants to an extent warranting dismissal.

The Defendants aver that, because “Walker has not only falsely testified that she was unable to

participate in the Senior Olympics due to alleged injuries from this accident, but she has reported

the same false information to her treating physician and experts,” Motion at 6, they have

“incur[red] significant additional effort and expense through independent evaluation of the

information offered by the Plaintiff,” Motion at 9, and “will be irrevocably prejudiced by being

forced to defend a fraudulent lawsuit pervaded by false evidence,” Motion at 9. The Court

determines that, while the Defendants expended time and resources on additional discovery,

Walker’s contradictions are not sufficiently pervasive to interfere with the Defendant’s defense.

       The Tenth Circuit has recognized that “[t]he submission of falsified evidence substantially

prejudices an opposing party by casting doubt on the veracity of all of the culpable party’s

submissions throughout litigation.” Garcia v. Berkshire Life Ins. Co. of Am., 569 F.3d at 1180.

The Tenth Circuit explains: “The prejudiced party is forced . . . to attempt independent

corroboration of each submission, at substantial expense of time and money . . . .” Garcia v.

Berkshire Life Ins. Co. of Am., 569 F.3d at 1180. See Garcia v. Berkshire Life Ins. Co. of Am.,

569 F.3d at 1177, 1180 (concluding that Garcia’s fabrication of several documents “directly

related” to Garcia’s claims prejudiced the defendants); Archibeque v. Atchison, Topeka and Santa




                                              - 24 -
Fe Ry., 70 F.3d at 1175 (upholding dismissal of a case where “Appellant stated in her deposition

that she had no recollection of lower back pain prior to the December 1990 accident,” but “for

over ten years prior to the alleged December 1990 accident Appellant had sought and received

medical treatment for lower back and tailbone pain”). See also McFadden v. Meeker Hous. Auth.,

No.    16-CV-2304-WJM-GPG,           2018    WL      3348882,     at    *6    (D.   Colo.     July   9,

2018)(Martinez, J.)(“Because Plaintiffs’ attorneys ended up doing Mr. Baity’s work for him,

Plaintiffs suffered prejudice in time and expense.”).           Patterns of misrepresentation and

misrepresentations touching issues throughout the lawsuit prejudice an opposing party. See Jones

v. Warren Power & Mach., Inc., No. CIV-12-447-L, 2013 WL 1288203, at *1-2 (W.D. Okla. Mar.

25, 2013)(Leonard, J.); Rodriguez v. Presbyterian Healthcare Servs., No. CIV 11-0238 JEC/LFG,

2012 WL 12896388, at *3 (D.N.M. Aug. 22, 2012)(Conway, J.), aff’d, 515 F. App’x 761 (10th

Cir. 2013)(unpublished);11 McArthur v. Source Gas, LLC, No. 10-CV-02327-REB-MJW, 2011

WL 7063333, at *20 (D. Colo. Dec. 20, 2011)(Watanabe, M.J.), report and recommendation




       11
          Rodriguez v. Presbyterian Healthcare Services is an unpublished opinion, but the Court
can rely on an unpublished opinion to the extent its reasoned analysis is persuasive in the case
before it. See 10th Cir. R. 32.1(A), 28 U.S.C. (“Unpublished decisions are not precedential, but
may be cited for their persuasive value.”). The Tenth Circuit has stated:

       In this circuit, unpublished orders are not binding precedent, . . . [a]nd we have
       generally determined that citation to unpublished opinions is not favored.
       However, if an unpublished opinion or order and judgment has persuasive value
       with respect to a material issue in a case and would assist the court in its disposition,
       we allow a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court finds that Rodriguez v.
Presbyterian Healthcare Services, Villa v. Dona Ana Cty., 500 F. App’x 790 (10th Cir. 2012), and
Freddie v. Marten Transp., Ltd., 428 F. App’x 801 (10th Cir. 2011), have persuasive value with
respect to a material issue, and will assist the Court in its disposition of this Memorandum Opinion.




                                                - 25 -
adopted sub nom. McArthur v. SourceGas LLC, No. 10-CV-02327-REB-MJW, 2012 WL 161597

(D. Colo. Jan. 18, 2012)(Blackburn, J.); Villa v. Dona Ana Cty., No. CIV 09-0976 BB/WPL, 2011

WL 13291099, at *11, 13 (D.N.M. Aug. 25, 2011)(Lynch, M.J.), subsequently aff’d, 500 F. App’x

790 (10th Cir. 2012)(unpublished).       In Rodriguez v. Presbyterian Healthcare Services, the

Honorable John Conway, United States District Judge for the District of New Mexico, in an

opinion affirmed that the Tenth Circuit, concluded that, when the plaintiff “provided false and

misleading information about her employment with the casino and her pay raise,” 2012 WL

12896388, at *2, the “Defendants were forced to expend time and money to determine Plaintiff’s

start date and working hours at the casino or accept the possibility that every document or statement

submitted by her is incomplete or inaccurate,” 2012 WL 12896388, at *3.

       In McArthur v. Source Gas, LLC, the plaintiff misrepresented in his interrogatories that he

had never previously made an Equal Employment Opportunity (“EEO”) claim, see 2011 WL

7063333, at *15-16; omitted several civil and criminal charges from his interrogatory and

deposition answers, see 2011 WL 7063333, at *16-17; erroneously denied previously seeking

psychological treatment, see 2011 WL 7063333, at *17; and engaged in other misconduct,

including angry outbursts, during his deposition, see 2011 WL 7063333, at *17. The plaintiff

clarified and supplemented his deposition statements, did not seek emotional damages, and

released therapist records about his earlier psychological treatments. See 2011 WL 7063333, at

*19. Nevertheless, the Honorable Michael J. Watanabe, United States Magistrate Judge for the

District of Colorado, recommended, and the Honorable Robert E. Blackburn, United States District

Judge of the District of Colorado adopted the recommendation, dismissing the action, if summary

judgment was not granted, or imposing monetary sanctions against the plaintiff, based on “a




                                               - 26 -
pattern of discovery abuses involving material discovery omissions, dishonesty, slurs and insults

to defendant and defense counsel, threats to sue defense counsel and defense counsel’s firm, and

a physical assault of defense counsel during plaintiff’s deposition in this court’s jury room.” 2011

WL 7063333, at *21.

       In Jones v. Warren Power & Machinery, Inc., the plaintiff sued Warren Power &

Machinery, Inc. for racial discrimination and retaliation, and, in his deposition, interrogatories,

and complaint, the plaintiff provided false information about his education, about his earnings after

his employment was terminated, and about his felony convictions. 2013 WL 1288203, at *1-2.

The Honorable Tim Leonard, United States District Judge for the Western District of Oklahoma,

noted that the record reflected “a pattern of dishonesty” and that the defendant suffered prejudice

“because plaintiff’s answers throughout have cast doubt on the veracity of all of his submissions,

thus requiring defendant to spend additional time and money to corroborate all the information

that he has provided.” 2013 WL 1288203, at *7. See Villa v. Dona Ana Cty., 2011 WL 13291099,

at *11, 13 (concluding that the defendants “incurred numerous expenses” where the plaintiff

provided incomplete information about his criminal history; did not disclose a history of

hypertension, when he claimed that the defendants caused his hypertension; and, in response to an

interrogatory, alleged that the defendants’ actions forced him to miss work, but, in his deposition,

testified that, at the time of the alleged events, he was unemployed).

       Misrepresenting facts central to the issue in a case also prejudices the opposing party. See

Freddie v. Marten Transp., Ltd., No. CIV 09-0144 JEC/RLP, 2010 WL 11530512, at *3, *4

(D.N.M. March 25, 2010)(Conway, J.)(determining that, where the plaintiff “complained of many

of the same injuries and symptoms complained of in this case back in 2003,” the “doubt[s] on [the




                                               - 27 -
plaintiff’s] truthfulness” and the “substantial expense of time and money to independently verify

[the plaintiff’s] discovery responses” prejudiced the defendants), aff’d, 428 F. App’x 801 (10th

Cir. 2011)(unpublished); Williamson v. Metro. Prop. & Cas. Ins., No. CIV 15-0958 JCH/LF, 2017

WL 3098258, at *1, *19 (D.N.M. June 14, 2017)(Herrera, J.)(determining that the plaintiff’s non-

disclosure of a preexisting back injury, when she brought suit for arm, shoulder, and neck injuries

following an automobile collision, prejudiced the defendant).

       Contradictions that are discovered well before trial, that do not interfere with the

defendants’ ability to prepare a defense, that are related to issues of limited relevance, or that are

not unambiguously misrepresentations, do not prejudice the opposing party. See Banks v. St.

Francis Health Ctr., Inc., No. 15-CV-2602-JAR, 2016 WL 6905581, at *2 (D. Kan. Nov. 21,

2016)(Robinson, J.); Hernandez v. City of Albuquerque, No. CIV 14-0964 KG/SCY, 2016 WL

9778190, at *7 (D.N.M. Sept. 6, 2016)(Yarbrough, M.J.)), report and recommendation adopted,

No. CIV 14-0964 KG/SCY, 2016 WL 9778189 (D.N.M. Sept. 28, 2016)(Gonzales, J.); Horn v.

Mesa Well Servicing, L.P., No. CIV 15-0329 SMV/CG, 2016 WL 9777359, at *6 (D.N.M. June

8, 2016)(Vidmar, J.); Maples v. Vollmer, 2013 WL 1009558, at *19-20. In Maples v. Vollmer,

the Court concluded that the defendants were not prejudiced where it was not clear that Maples’

contradictory testimony about his “whereabouts on the morning of his arrest and the night before

his arrest” “was untruthful,” because Maples explained that he could not remember his

whereabouts and admitted to other relevant facts, and the contradictions would not “hamper” the

defendants’ summary judgment motion. 2013 WL 1009558, at *19-20.

       In Banks v. St. Francis Health Center, Inc., the Honorable Julie A. Robinson, United States

District Judge for the District of Kansas, determined that dismissal was an inappropriate sanction




                                                - 28 -
for a plaintiff, suing a previous employer for racial discrimination and harassment, who, in her

deposition, did not identify her prior criminal convictions and did not identify all other

employment positions to which she had applied. See 2016 WL 6905581, at *2. Judge Robinson

reasoned that, while the defendants incurred time and expenses discovering accurate information,

the prejudice was “not the type of prejudice that affected Defendant’s ability to litigate the matter,

as [the evidence] pertains to impeachment evidence, not evidence concerning the claims at issue.”

2016 WL 6905581, at *2. Judge Robinson explained: “Defendant was aware of Plaintiff’s

convictions before her deposition, and simply needed to obtain certified copies of the court records

to determine the veracity of Plaintiff’s statements about her convictions.” 2016 WL 6905581, at

*2. Further, regarding the information about the plaintiff’s job applications, Judge Robinson

reasoned:

       To be sure, Plaintiff did not identify each position that she applied for or sought
       transfers to, but there is no indication that she willfully omitted this detail from her
       testimony. And, Defendant suffered no prejudice, because Defendant knew, based
       on Plaintiff’s deposition testimony, that Plaintiff had sought multiple other
       positions within Conifer, which was relevant to litigate the claims going forward.
       In short, given that Defendant had evidence contradicting much of the alleged false
       testimony prior to deposing Plaintiff and sought confirmation of the testimony after
       deposing Plaintiff, Defendant did not rely to its detriment and has suffered only
       minimal prejudice, if any.

2016 WL 6905581, at *3.

       In Horn v. Mesa Well Servicing, L.P., a suit against Mesa Well Servicing, L.P. for racial

discrimination, the defendant averred that the plaintiff provided testimony inconsistent with

testimony that he offered in a suit against his previous employer, Bull Rogers, because, in the Bull

Rogers suit, he had testified that he did not experience racial discrimination at Mesa Well

Servicing. See 2016 WL 9777359, at *3, *6. The Honorable Stephan Vidmar, United States




                                                - 29 -
Magistrate Judge of the District of New Mexico, presiding by consent, concluded that the

defendants had not suffered prejudice, because it was not clear “how [the] inconsistent

testimony . . . hindered Defendant’s ability to prepare a defense,” and “it could very well help

Defendant to discredit Plaintiff at trial.” 2016 WL 9777359, at *6 (citing Maples v. Vollmer, 2013

WL 1009558, at *26). See Hernandez v. City of Albuquerque, 2016 WL 9778190, at *7

(determining that the defendants were not prejudiced where the plaintiff’s incomplete interrogatory

answers were provided “well in advance of any trial,” related to an issue of “limited relevance,”

did not bear on summary judgment motions, and related to information obtainable through a public

records search).

       The Defendants have expended time and resources, because Walker misrepresented her

participation in the Senior Olympics. The Defendants explain that they pursued the records from

the Rio Arriba County Local Senior Olympics and the New Mexico State Senior Olympics after

discovering that Walker’s medical records contained statements about her active lifestyle and

training for the Senior Olympics. See Motion at 6. If the Defendants had not noticed that Walker’s

statements in the Walker Depo., First Interrogatories Answer, and First Supp. Answers

contradicted the medical records, the Defendants would not have incurred the costs for such

discovery.

       Further, Walker’s statements about not participating in the Senior Olympics are

contradictions. Walker’s assertions in the Walker Depo. and the Correction Page that she did not

participate in the Senior Olympics contravene her statements in the Walker Aff. that she

participated in the 2016 Rio Arriba County Local Senior Olympics and never denied doing so, and

in the discovery documents, which reveal that Walker participated in the 2017 Rio Arriba County




                                              - 30 -
Local Senior Olympics and the 2017 New Mexico State Senior Olympics. Compare Walker Depo.

at 62:1-7; id. at 62:23-63:1; id. at 83:2-11; id. at 92:15-20; id. at 103:2-6; id. at 169:1-14;

Correction Page at 2, with Walker Aff. ¶ 4, at 1; Rio Arriba County Senior Olympics, Local

Qualifying Games at 1; 2016 Local Game Result Form at 1; New Mexico Senior Olympics 2016

Final On-Site Sheets at 1; 2017 Summer Games Unofficial Results -- Rio Arriba at 1; Letter from

Cecilia Acoste to Allison M. Beaulieu at 1; 2017 New Mexico Senior Olympics On-Site Sheets at

1-4. The Letter from Dr. Rajan K. Mirchandani to “Whom it May Concern” (dated August 24,

2016), filed July 27, 2018 (Doc. 59)(“Mirchandani Letter”), also suggests that Walker told him

that she did not participate in the Senior Olympics, because Dr. Mirchandani states, in the past

tense, that Walker “used to be very athletic, participating in the Senior Olympics . . . every

year . . . .”   Mirchandani Letter at 1.     Like the Walker Depo. and Correction Page,

Dr. Mirchandani’s statement contradicts the Walker Aff. and the discovery documents. See

Walker Aff. ¶ 4, at 1; Rio Arriba County Senior Olympics, Local Qualifying Games at 1; 2016

Local Game Result Form at 1; New Mexico Senior Olympics 2016 Final On-Site Sheets at 1; 2017

Summer Games Unofficial Results -- Rio Arriba at 1; Letter from Cecilia Acoste to Allison M.

Beaulieu at 1; 2017 New Mexico Senior Olympics On-Site Sheets at 1-4. Unlike Maples in Maples

v. Vollmer, therefore, Walker changed her story, and, also, unlike Maples, Walker has not provided

reasonable explanations for the contradictions. Aside from stating, “I don’t have dementia, but at

times I get a bit confused about dates,” Walker provides no explanation in the Walker Aff. for the

contradictions. Walker Aff. ¶ 4, at 1. Walker’s statement about being confused about dates does

not account for the inconsistency, because the inconsistency does not involve dates, but whether

Walker participated in the Senior Olympics after the collision with Spina. Further, Walker’s




                                              - 31 -
assertion that she has “never denied” that, at the 2016 Rio Arriba County Local Senior Olympics,

she qualified for several swimming events for the 2016 New Mexico State Senior Olympics,

contravenes her unambiguous statements, in the Walker Depo. and on the Correction Page, that

she did not participate in the Senior Olympics. Walker Aff. ¶ 4, at 1. See Walker Depo. at 62:1-

7; id. at 62:23-63:1; id. at 83:2-11; id. at 92:15-20; id. at 103:2-6; id. at 169:1-14; Correction Page

at 2. The best explanation that the Court imagines for the contradictions is that, in the Walker

Depo., Walker answered whether she participated in the New Mexico State Senior Olympics and

did not consider the Rio Arriba County Local Senior Olympics. In the Walker Depo., Walker

identified that the Senior Olympics occurred in August every year, suggesting that she was

referring to a single annual event. See Walker Depo. at 61:1-21. The language suggests that she

might have understood the Rio Arriba County Local Senior Olympics to be an event different from

the “Senior Olympics,” but, in the Walker Aff. and in the Response, Walker does not suggest that

such confusion occurred. Rather, Walker asserts that she has “never denied that, in fact, [she]

qualified in several swimming events” at the 2016 Rio Arriba County Local Senior Olympics.

Walker Aff., ¶ 4, at 1. There is no evidence in the record, however, that Walker clarified, before

filing the Walker Aff., that she participated in the Rio Arriba County Local Senior Olympics but

not in the New Mexico State Senior Olympics.

       On the other hand, as in Maples v. Vollmer, it is unclear whether Walker contradicted

herself about training for the Senior Olympics or whether she misrepresented her training activities

to her medical providers. In the First Interrogatories Answer and the First Supp. Answer, Walker

explains that, before the collision with Spina, she engaged in various physical activities, including

swimming, jogging, walking, hiking, and kayaking. See First Interrogatories Answer, ¶ 17, at 10,




                                                - 32 -
¶ 4, at 13; First Supp. Answer, ¶ 13, at 13. In the Walker Depo., Walker did not explain what

“training” meant to her, see Walker Depo. at 63:1-8; id. at 93:6-14; id. at 102:1-14; id. at 109:10-

13, but she does so in the Walker Aff., explaining that “training” means “jogging, doing a half

marathon (jogging and waking) and walking long distances of up to ten miles and swimming.”

Walker Aff. ¶ 6, at 2. The Walker Aff. explanation does not contradict the information from the

Walker Depo., and the explanation aligns with the physical activities that Walker lists in the First

Interrogatories Answer and First Supp. Answer. It is not clear that Walker misrepresented whether

she trained for the Senior Olympics so much as that she failed to explain what “training” meant to

the Defendants. The Defendants’ and Walker’s disagreement about her training for the Senior

Olympics reflects a factual dispute more than unambiguous misrepresentations by Walker. A

factual dispute likewise exists whether Walker told her medical providers that she was training for

the Senior Olympics. Walker, like Maples, does not change her story about her statements to

medical providers. While the Defendants argue that Walker told her medical providers that she

injured her left knee while “power walking” or training for the Senior Olympics, see Motion at 6,

8, Walker insisted in the Walker Depo. and insists in the Walker Aff. that she did not tell her

medical providers that she was training for the Senior Olympics, see Walker Depo. at 102:9-15;

Walker Aff. ¶ 7, at 2-3. Such factual disputes do not prejudice the Defendants. Although the

Defendants might expend time and resources to develop arguments supporting their interpretation

of the facts, such development is necessary for any litigation.

       Further, where Walker contradicts herself, her statements do not rise to the pervasiveness

that has led the Tenth Circuit and other district courts to find significant prejudice for the

defendants. While the Defendants note that Walker denied training for or participating in the




                                               - 33 -
Senior Olympics twenty-two times in the Walker Depo., see Motion at 7, some of Walker’s

statements are not contradictory and the statements that are contradictory are confined to a narrow

factual issue. Walker’s narrow contradictions -- while central to her claim, because they relate to

her injuries’ extent, and implicated throughout the evidence, if she made the same

misrepresentations to her medical providers -- have not touched topics throughout the lawsuit, as

the contradictions in Rodriguez v. Presbyterian Healthcare Services, McArthur v. Source Gas,

LLC, and Villa v. Dona Ana County, or demonstrated a pattern of misrepresentation, as in

Rodriguez v. Presbyterian Healthcare Services and Jones v. Warren Power & Machinery, Inc.

Walker has not forged several documents central to her claim, as Garcia did in Garcia v. Berkshire

Life Ins. Co. Of America. 569 F.3d at 1178 or made repeated misrepresentations about key issues

in the lawsuit, as in Archibeque v. Atchison, Topeka and Santa Fe Railway, in which the plaintiff

did not disclose “numerous” prior complaints about and treatments for back pain, 70 F.3d at 1173-

75. Although Walker’s statements about not training for or participating in the Senior Olympics

maximize her injuries’ effect on her lifestyle, they do not misrepresent issues absolutely central to

her claim, like potential sources for her injuries, as in Archibeque v. Atchison, Topeka and Santa

Fe Railway, Freddie v. Marten Transportation, Ltd., and Williamson v. Metropolitan Property and

Casualty Insurance. Walker disclosed to the Defendants that she, a woman in her eighties, had

pre-existing injuries, including arthritis in her left knee. See First Interrogatories Answer ¶ 17, at

10; First Supp. Answers ¶ 17, at 14; Walker Aff. ¶ 7, at 2.

       Moreover, Walker’s contradictory or, at least, confusing statements to the Defendants and

her medical providers about training for and participating in the Senior Olympics have not

substantially interfered with the Defendants’ litigation process. Given that Walker is bringing a




                                                - 34 -
negligence claim and alleging personal injuries from the collision with Spina, the Defendants

would have sought her medical records regardless her testimony. What the Defendants discovered

in the medical records prompted them to pursue further discovery and obtain the records from the

Rio Arriba County Local Senior Olympics and the New Mexico State Senior Olympics; the

Defendants have presented no evidence that the additional document requests slowed or burdened

their discovery, and the Defendants discovered the accurate facts well before trial, as in Horn v.

Mesa Well Servicing, L.P. and in Hernandez v. City of Albuquerque. Further, the Defendants

have presented no evidence that Walker’s contradictions have interfered with preparing their

defense. Rather, Walker’s representations, like Maples’ and Horn’s statements, provide fodder for

impeachment. See Horn v. Mesa Well Servicing, L.P., 2016 WL 9777359, at *6; Maples v.

Vollmer, 2013 WL 1009558, at *26. The statements, thus, place the Defendants in a better position

for attacking Walker’s arguments than they would have been otherwise. See Walker Aff. ¶ 4, at

1-2. The statements “could very well help [the Defendants] to discredit [Walker] at trial.” Horn

v. Mesa Well Servicing, L.P., 2016 WL 9777359, at *6 (citing Maples v. Vollmer, 2013 WL

1009558, at *26). Accordingly, the Court concludes that, although the Defendants were prejudiced

by Walker’s contradictions, because they expended time and resources to pursue discovery related

to the Senior Olympics, Walker’s actions have not prejudiced the Defendants to a degree

counseling dismissal of Walker’s claims.

II.    WALKER’S MISREPRESENTATIONS HAVE                             NOT      SUBSTANTIALLY
       INTERFERED WITH THE JUDICIAL PROCESS.

       Second, although the Court agrees with the Defendants that lying under oath interferes with

the judicial process, see Motion at 10-11, Walker’s inconsistencies have not otherwise disrupted

the judicial process. It is not clear that Walker misrepresented whether she trained for the Senior




                                              - 35 -
Olympics or what she told her medical providers about her activities. Further, Walker, in the

Walker Aff., corrected some statements in the First Interrogatories Answer, First Supp. Answers,

Walker Depo. and Correction Page.

       The Tenth Circuit has recognized that “there is no greater interference with the judicial

process than false testimony and the willful failure to disclose information.” Rodriguez v.

Presbyterian Healthcare Servs., 2012 WL 12896388, at *4. The Court has reasoned that ambiguity

in a statement’s veracity, admissions of an opposing party’s factual allegations, and explanations,

including a lapse of memory, for contradictory statements counsel against deeming that

interference with the judicial process occurred. See Maples v. Vollmer, 2013 WL 1009558, at

*21. Unlike in Maples v. Vollmer, Walker’s statements about participating in the 2016 Senior

Olympics contradict each other and the discovery documents. Regarding the 2016 Rio Arriba

County Local Senior Olympics, the Walker Aff. and discovery documents contradict the Walker

Depo. and Correction Page statements. Compare Walker Depo. at 62:1-7; id. at 62:23-63:1; id. at

83:2-11; id. at 92:15-20; id. at 103:2-6; id. at 169:1-14; Correction Page at 2, with Walker Aff. ¶ 4,

at 1, Rio Arriba County Senior Olympics, Local Qualifying Games at 1; 2016 Local Game Result

Form at 1; New Mexico Senior Olympics 2016 Final On-Site Sheets at 1. The Walker Aff.’s

explanation about Walker’s involvement in the 2017 New Mexico State Senior Olympics, while it

aligns with the Walker Depo., contravenes documents from the 2017 New Mexico State Senior

Olympics. Compare Walker Depo. at 62:1-7, with Letter from Cecilia Acoste to Allison M.

Beaulieu at 1; 2017 New Mexico Senior Olympics On-Site Sheets at 1-4. Further, unlike Maples

in Maples v. Vollmer, Walker provides no convincing explanation why, when asked several times

about participating in the Senior Olympics, she did not clarify that she participated in the 2016 and




                                                - 36 -
2017 Rio Arriba County Local Senior Olympics or in the 2017 New Mexico State Senior

Olympics. Although, in the Walker Aff., Walker contends that she “never denied” participating

in the 2016 Rio Arriba County Local Senior Olympics, Walker Aff. ¶ 4, at 1, the record reflects

that Walker repeatedly denied participating in the Senior Olympics, see Walker Depo. at 62:1-7;

id. at 62:23-63:1; id. at 83:2-11; id. at 92:15-20; id. at 103:2-6; id. at 169:1-14; Correction Page at

2. Further, confusion about dates does not explain unambiguous denials of participating in the

Senior Olympics after the collision with Spina. See Walker Aff. ¶ 4, at 1. The Court, like the

Defendants, also doubts Walker’s story about swimming a couple laps in the warm-up area at the

2017 New Mexico State Senior Olympics. See Motion at 10. Walker provides the same story in

the Correction Page, see Correction Page at 2, and the Walker Aff., see Walker Aff. ¶ 11, at 3.

The Defendants produced, however, Walker’s registration page for the 2017 New Mexico State

Senior Olympics and the results from the 2017 New Mexico States Senior Olympics, showing that

Walker competed in the 100-yard backstroke, the 100-yard freestyle, the fifty-yard freestyle, and

the fifty-yard backstroke, and that Walker finished in the top four swimmers in every event but the

fifty-yard backstroke, in which she was disqualified. See Letter from Cecilia Acoste to Allison

M. Beaulieu at 1; 2017 New Mexico Senior Olympics On-Site Sheets at 1-4. Walker likewise

registered for and competed in the 2017 Rio Arriba County Local Senior Olympics, see Rio Arriba

County Senior Olympics, Local Qualifying Games at 1; 2016 Local Game Result Form at 1; New

Mexico Senior Olympics 2016 Final On-Site Sheets at 1, but she has offered no explanation for

not mentioning her participation and has not admitted her participation. Walker’s repetition of the

story about the 2017 Senior Olympics and her lack of any explanation for participating in the 2017

Rio Arriba County Senior Olympics differentiate her case from Maples v. Vollmer, and counsel




                                                - 37 -
toward determining that she interfered with the judicial process, as do her contradictions about

participating in the 2016 Rio Arriba County Senior Olympics.

       It is unclear, however, that Walker’s statements about training for the Senior Olympics to

the Defendants and her medical providers were untruths. The disagreement whether Walker

trained for the Senior Olympics after the collision with Spina may indicate confusion at the Walker

Depo., because the Walker Depo. does not reflect what Walker understood “training” to mean.

Walker Depo. at 63:1-8; id. at 93:6-14; id. at 102:1-14; id. at 109:10-13. Walker, in the Walker

Aff., clarifies what “training” means to her, and the statement does not contradict her Walker Depo.

assertions. See Walker Aff. ¶ 6, at 2. Similarly, although contradictions exist between the medical

reports and Walkers’ assertions about what she told her medical providers regarding her physical

activities, compare Progress Notes by Ellen Marder at 1; Progress Notes by Christopher E. Lyons

at 1; Patient Information at 1, with Walker Depo. at 102:9-15; Walker Aff. ¶ 7, at 2-3, from the

record and the parties’ documents, the Court cannot determine whether Walker misrepresented her

conversations with her medical providers. The contradictions equally may indicate lapses in

Walker’s memories of her appointments, of which a person may have many, more than the

contradictions reflect factual misrepresentations.

       Moreover, the Court has noted that, “when considering whether there has been interference

with the judicial process, courts have often looked to whether the willful abuse of the discovery

process caused delays in the judicial proceedings.” Maples v. Vollmer, 2013 WL 1009558, at *21.

In Banks v. St. Francis Health Center, Inc., Judge Robinson concluded that, even where the parties

extended the discovery period and subpoenaed additional documents to confirm the positions for

which the plaintiff had applied but did not identify in her testimony, only “minimal interference




                                               - 38 -
with the judicial process” occurred. 2016 WL 6905581, at *3. In Maples v. Vollmer, the Court

concluded that interference with the judicial process did not occur where Maples’ contradictory

statements had “not caused any delay in the judicial proceedings for the Court or the parties.” 2013

WL 1009558, at *21. As in Banks v. St. Francis Health Center, Inc. and Maples v. Vollmer, there

is no evidence that Walker’s statements delayed the judicial process.

       Further, as the Court explained in Maples v. Vollmer, the Defendants may explore

Walker’s inconsistencies at trial.     See Maples v. Vollmer, 2013 WL 1009558, at *22.

“[I]nconsistencies likely do not interfere with the judicial process much, if at all, as they may be

explored on cross examination.” Maples v. Vollmer, 2013 WL 1009558, at *22. If Walker

misrepresented her training for and participation in the Senior Olympics, “inconsistencies are

fertile ground for impeachment on cross examination.” Maples v. Vollmer, 2013 WL 1009558, at

*22. The Court’s reasoning in Maples v. Vollmer applies here:

       Bringing these details and [Walker’s] explanation out at trial to impeach [her] is
       likely to have an effect on the case, similar to the effect of many sanctions that the
       Court might impose. Thus, while these statements might controvert facts that the
       Defendants reasonably believed would be uncontroverted for trial, because cross
       examination provides an adequate forum for the Defendants to likely penalize
       [Walker] for the inconsistencies, [Walker’s] statements have not substantially
       interfered with the judicial process.

2013 WL 1009558, at *22.

       Although Walker’s misrepresentations about her participation in the Senior Olympics

counsel toward determining that she interfered with the discovery process, this factor does not

counsel dismissing the case. It is unclear that Walker misrepresented whether she trained for the

Senior Olympics or what she communicated to her medical providers. Further, no delay has

occurred in the discovery process, and cross-examination presents a forum in which the




                                               - 39 -
Defendants can penalize Walker. Walker’s statements about training and her communications

with her medical providers, thus, have not substantially interfered with the judicial process.

Accordingly, this factor does not weigh heavily toward dismissing the case.

III.   WALKER’S REPETITION OF THE STORIES WHETHER SHE PARTICIPATED
       IN THE SENIOR OLYMPICS SUGGESTS THAT WALKER IS CULPABLE FOR
       MISREPRESENTATIONS.

       Third, the Defendants contend that Walker acted intentionally, as evidenced by her lies

under oath and her Correction Page. See Motion at 11. The Defendants argue that Walker “has

had ample opportunity to amend and supplement her responses in the unlikely chance that

information was mistakenly provided or misconstrued, but the extent of her supplementations and

Correction clearly depict culpability by the willful construction and furtherance of the lies.”

Motion at 11. Walker responds that the Walker Depo. statements “were involuntary and not

intentional.” Response at 7. The Court agrees with the Defendants that Walker has not provided

satisfactory explanations about the inconsistencies regarding whether she participated in the Senior

Olympics, and rather repeated information that the record contravenes, but the Court disagrees

whether it is clear that Walker misrepresented whether she trained for the Senior Olympics and

what she told her medical providers.

       “Dismissal represents an extreme sanction appropriate only in cases of willful

misconduct.”    Ehrenhaus v. Reynolds, 965 F.2d at 920.            A party is not culpable for

misrepresentations when the party offers reasonable explanations for the testimony or it is unclear

whether the party’s statements were untruths. See Freddie v. Marten Transp., Ltd., 428 F. App’x

at 803; Banks v. St. Francis Health Ctr., Inc., 2016 WL 6905581, at *3; Hernandez v. City of

Albuquerque, 2016 WL 9778190, at *7; Horn v. Mesa Well Servicing, L.P., 2016 WL 9777359,




                                               - 40 -
at *6; Jones v. Warren Power & Mach., Inc., 2013 WL 1288203, at *8; Maples v. Vollmer, 2013

WL 1009558, at *23; Lusk v. Sanchez, No. 6:08-CV-182 MV/KBM, 2011 WL 13272269, at *4

(D.N.M. May 9, 2011)(Vázquez, J.); Potter v. Synerlink Corp., No. CIV 08-674 GKF-TLW, 2010

WL 4636637, at *3 (N.D. Okla. Nov. 5, 2010)(Wilson, M.J.). In Maples v. Vollmer, the Court

concluded that the culpability factor was not satisfied when Maples’ conduct did not rise to the

level of fabricating documents, as in Garcia v. Berkshire Life Insurance Company of America, and

Maples “appear[ed] to have forgotten important facts and, in some cases, perhaps instead of

admitting that he forgot them, fabricated that he was at home when he was not, or how he got

outside the house.” 2013 WL 1009558, at *23. The Court reasoned that “a jury trial will sort” out

the “truth of the matter.” 2013 WL 1009558, at *23. See Freddie v. Marten Transp., Ltd., 428

F. App’x at 803 (concluding that the plaintiff was culpable where the plaintiff explained his failure

to mention previous treatments for a similar injury by asserting that he did disclose the treatments

and that he had forgotten to mention the treatments because of his frail mental state); Banks v. St.

Francis Health Ctr., Inc., 2016 WL 6905581, at *3 (concluding that the plaintiff was not culpable

where the plaintiff likely “misunderstood the disposition of” her prior criminal charges, “believing

that the charges were dismissed or expunged,” and did not mention the charges in her testimony;

the plaintiff testified what she knew about a collection suit against her husband; and the plaintiff

admitted “to the basic underlying fact of seeking transfer and/or other positions,” although she did

not identify the other positions to which she applied); Hernandez v. City of Albuquerque, 2016

WL 9778190, at *7 (concluding that the plaintiff was not culpable for not disclosing all prior

arrests and contact with law enforcement” where the plaintiff had previously “apprised Defendants

of the possibility that records of additional arrests and law enforcement encounters might exist”);




                                               - 41 -
Horn v. Mesa Well Servicing, L.P., 2016 WL 9777359, at *6 (determining that the plaintiff was

not culpable where it was unclear whether the plaintiff lied in the testimony in the case before the

court or in a previous case, because the deposition questions and answers were ambiguous); Jones

v. Warren Power & Mach., Inc., 2013 WL 1288203, at *8 (determining that the culpability

standard was met where the plaintiff did “not specifically address or refute his culpability for

the . . . examples provided by defendant as to plaintiff’s dishonesty,” and alleged that his medical

condition, a kidney problem, distracted him when he answered discovery, but said nothing in his

affidavit about his health conditions and did not disclose any health conditions to the defendants);

Lusk v. Sanchez, 2011 WL 13272269, at *4 (deeming that a plaintiff was not culpable where the

plaintiff could not recall a visit to a medical provider six years before the discovery); Potter v.

Synerlink Corp., 2010 WL 4636637, at *3 (determining that the culpability factor was satisfied

where the plaintiff stated that he provided the defendant with rewritten notes but testified

extensively about his note-taking process, without mentioning rewriting notes, and told the

defendants that he provided his original notes).

       It is not clear whether Walker misrepresented whether she trained for the Senior Olympics

and what she told her medical providers. Like the deposition testimony in Horn v. Mesa Well

Servicing, L.P., the questions in the record about Walker’s training are ambiguous what the

deposer and Walker meant by “train.” Walker Depo. at 63:2-8; id. at 93:6-14. The Walker Aff.

clarifies Walker’s interpretation of “training.” Walker Aff. ¶ 8, at 2. While Walker may have

added this definition to the Walker Aff. to further misrepresentations in the Walker Depo., the

Defendants have not provided sufficient evidence to support this argument. It is likewise unclear

whether Walker misrepresented what she told her medical providers. Like Maples, Walker has




                                               - 42 -
not changed her story about the facts -- here, what Walker told her medical providers. See Walker

Depo. at 102:9-15; Walker Aff. ¶ 7, at 2-3. While the medical records reflect that Walker was

active, the records are not consistent. See Patient Information at 1; Dr. Marder Progress Notes at

1; Dr. Lyon Progress Notes at 1. Sanchez writes that Walker “exacerbated” her knee pain while

“power walking,” and that “she is a very active senior who swims or walks at least 5 days a week.”

Patient Information at 1. Dr. Marder writes that Walker “is very active -- swims 4-5 x week for

40 minutes; jogged in training for Senior Olympics until 34/2016 (sic) when she injured her left

knee.” Dr. Marder Progress Notes at 1. Dr. Lyon notes that Walker’s left knee pain “onset 4/2016

while running.” Dr. Lyon Progress Notes at 1. Walker’s may have forgotten what she told the

medical providers. The visits to the medical providers occurred two years ago, and the Court

cannot reasonably expect Walker to remember every detail of such a visit; as the Honorable Martha

Vázquez, United States District Judge for the District of New Mexico suggested regarding the

appointments with doctors in Lusk v. Sanchez, 2011 WL 13272269, at *4. The disagreement

appears to the Court more as a factual dispute than as an untruth from Walker.

       The Walker Depo., Correction Page, and Walker Aff. statements about not participating in

the Senior Olympics are harder to reconcile with each other and with the discovery documents,

and Walker does not provide a reasonable explanation for the inconsistencies. In the Correction

Page and the Walker Aff., Walker maintains her stories about her participation in the 2016 and

2017 New Mexico State Senior Olympics. See Correction Page and 2; Walker Aff. ¶ 4, at 1; id.

¶ 11, at 3. For the first time in the Walker Aff., Walker admits to participating in the 2016 Rio

Arriba County Local Senior Olympics, see Walker Aff. ¶ 4, at 1, and she never admits to

participating in the 2017 Rio Arriba County Local Senior Olympics or in the 2017 New Mexico




                                              - 43 -
State Senior Olympics. Walker’s statement that she never denied participating in the 2016 Rio

Arriba County Local Senior Olympics fails, like the statements by the plaintiffs in Freddie v.

Marten Transp., Ltd., and Jones v. Warren Power & Mach., Inc., to address her contradictions.

She does not explain why, in the Walker Depo. and Correction Page, she did not distinguish

between the Rio Arriba County Local Senior Olympics and the New Mexico State Senior

Olympics. Also, like the plaintiffs’ broad and implausible excuses based on medical problems for

omitting information in Freddie v. Marten Transp., Ltd. and in Jones v. Warren Power & Mach.,

Inc., and unlike the plaintiffs’ reasonable explanations in Maple v. Vollmer and in Banks v. St.

Francis Health Center, Inc., Walker provides no excuse for stating that she did not participate in

the 2016 or 2017 Senior Olympics other than to state that she sometimes gets “a bit confused about

dates.” Walker Aff. ¶ 4, at 1. Walker’s example for her confusion about dates is that she could

not remember whether she went to the emergency room the day after the collision with Spina. See

Walker Aff. ¶ 4, at 1. Remembering the date of an emergency room visit is different from

remembering whether one ever participated in a sporting event; the Walker Depo. testimony

whether Walker participated in the Senior Olympics did not require her to remember dates. Rather

than provide a reasonable excuse, Walker repeats her story from the Correction Page about

swimming one or two laps in the warm-up area at the 2017 New Mexico State Senior Olympics,

asserts that she never denied participating in the 2016 Rio Arriba County Local Senior Olympics,

and does not mention the 2017 Rio Arriba County Local Senior Olympics. See Walker Aff. ¶ 4,

at 1; id. ¶ 11 at 3. In her Response, Walker argues in one sentence that the Walker Depo. statements

“were involuntary and not intentional,” but she does not explain how such contradictory statements

were involuntarily or unintentionally made. Response at 7. The Court lacks sufficient evidence




                                               - 44 -
to determine the involuntariness of Walker’s statements, but the Court doubts the explanation.

Walker repeated statements in the Walker Aff. and the Correction Page. See Walker Aff. ¶ 4, at

1; ¶ 11 at 3; Correction Page at 2. As with the meaning of “train,” Walker may have been confused

during the Walker Depo. to what “Senior Olympics” referred. Walker, however, did not admit her

participation in the 2016 Rio Arriba County Local Senior Olympics until she filed the Walker Aff.,

after the Defendants filed the Motion containing discovery documents revealing Walker’s

participation in the 2016 Rio Arriba County Local Senior Olympics, and Walker has not offered

any reason for not addressing the discovery documents recording her participation in the 2017

Senior Olympics. In Maples v. Vollmer, the Court emphasized that the plaintiff’s conduct did not

rise to specifically disclaiming former injuries that could be the cause of the injuries alleged, as in

Archibeque v. Atchison, Topeka and Santa Fe Railway, or forging multiple documents relevant to

the suit, as in Garcia v. Berkshire Life Insurance Company of America, but the Court also noted

that Maples could “explain what he did and why he did so.” Maples v. Vollmer, 2013 WL

1009558, at *22. While Walker’s conduct does not rise to that in Archibeque v. Atchison, Topeka

and Santa Fe Railway or in Garcia v. Berkshire Life Insurance Company of America, she cannot

well explain her actions.

       The Court, therefore, concludes that Walker’s statements whether she participated in the

Senior Olympics meet the standard for culpability. The Court recognizes the possibility that

Walker confused when and in what she participated at the Senior Olympics, but the Court doubts

Walker’s explanations for the contradictions. Nevertheless, Walker does not meet the culpability

requirements for the statements about training for the Senior Olympics and the information that




                                                - 45 -
she provided her medical providers. Further, satisfying one factor does not dictate dismissing the

case.

IV.     WALKER’S ACTIONS DO NOT JUSTIFY DISMISSAL WITHOUT WARNING.

        Fourth, the Court concludes that dismissing Walker’s case without notice is unwarranted.

The Defendants admit that the Court has not warned Walker that her actions will result in a

sanction, but the Defendants contend that a warning is not a prerequisite to sanctions when the

improper action, like Walker’s, is lying under oath. See Motion at 12. The Court agrees with the

Defendants that, in some circumstances, a warning is not required for dismissal, but the Court

determines that those circumstances do not exist here.

        The Tenth Circuit has stated that, “[o]nce a witness swears to give truthful answers, there

is no requirement to warn him not to commit perjury or, conversely to direct him to tell the truth.”

Freddie v. Marten Transp., Ltd., 428 F. App’x at 804 (internal quotation marks omitted)(quoting

Chavez v. City of Albuquerque, 402 F.3d at 1045). In considering whether the fourth factor is

satisfied, however, the Court has emphasized that, when a case “has not yet proceeded to trial or

been submitted to the jury,” the case’s posture counsels against finding the factor met. Maples v.

Vollmer, 2013 WL 1009558, at *24-25. Likewise, Judge Robinson and Judge Vidmar, in cases

involving inconsistent statements uncovered during discovery, have declined to conclude that the

case warranted dismissal without warning. See Banks v. St. Francis Health Ctr., Inc., 2016 WL

6905581, at *2-4 (“Fourth, the Court was not apprised of the alleged false testimony until

Defendant’s motion to dismiss. Therefore, the Court issued no advance warnings threatening

dismissal.”); Horn v. Mesa Well Servicing, L.P., 2016 WL 9777359, at *7 (“As to the fourth

Ehrenhaus[v. Reynolds] factor, there have been no prior warnings from the Court that dismissal




                                               - 46 -
was on the table.”). The Court has explained prior Tenth Circuit cases affirming dismissal without

warning:

               In Chavez v. City of Albuquerque, the Tenth Circuit affirmed Judge
       Johnson’s dismissal sanction where, throughout pretrial practice and multiple times
       in discovery, including in the plaintiff’s depositions and sworn answers to
       interrogatories, he “steadfastly maintained that he was not the suspect police had
       been chasing.” 402 F.3d at 1042. The plaintiff, at trial, while undergoing cross-
       examination, finally admitted that he had lied in discovery and that the police
       arrested the correct subject, as he was the suspect who led the police on a chase
       throughout the city. See 402 F.3d at 1042.

Maples v. Vollmer, 2013 WL 1009558, at *24. Walker’s case has not proceeded to trial, and she

has admitted some of the facts that the Defendants allege, such as her participation in the 2016 Rio

Arriba County Local Senior Olympics. See Walker Aff. ¶ 4, at 1. While, unlike Maples, Walker

has not provided explanations for her inconsistencies, Walker, like Maples, has “provided the

Defendants ample information from which they can anticipate [her] trial testimony.” Maples v.

Vollmer, 2013 WL 1009558, at *24. “Thus, not only can the Defendants anticipate [her] trial

testimony, but they can also anticipate testimony that is ripe for impeachment, a situation for which

trial attorneys often prepare.” Maples v. Vollmer, 2013 WL 1009558, at *24.

       The Court has likewise noted that, when “the importance of the subject matter

underlying . . . inconsistencies” do not go “to the heart of the case,” the circumstances do not

weigh toward dismissal without warning. Maples v. Vollmer, 2013 WL 1009558, at *24, 25. The

Court reasoned that in Chavez v. City of Albuquerque and in Archibeque v. Atchison, Topeka and

Santa Fe Railway, the misrepresentations involved facts central to the case:

       In Chavez v. City of Albuquerque, if the plaintiff admitted he was the person who
       had led police on a chase throughout the city, the officer’s use of force would likely
       have been seen as more reasonable than if, as he asserted pretrial, “he had simply
       been walking to a friend’s house after an evening playing bingo when he had
       encountered [the officer].” 402 F.3d at 1043. Similarly, whereas the plaintiff in




                                               - 47 -
        Archibeque v. Atchison, Topeka and Santa Fe Ry. was suing for on-the-job injuries
        to her lower back, and denied throughout discovery that she had ever before had
        injuries, only to be faced with the defendants’ evidence that she had a history of
        lower back problems spanning over the previous ten years, her untruthful
        statements went to the heart of the case.

Maples v. Vollmer, 2013 WL 1009558, at *25. The facts at issue in Maples v. Vollmer were not

pivotal facts:

        The issue here is whether Vollmer’s and/or Fox’s use of force in arresting Maples
        was excessive or was reasonable. Here, Maples has admitted throughout discovery
        that he was the subject of the 911 call and that he fled from Vollmer when Vollmer
        came to 1111 Major. Although his statements about why he was outside 1111
        Major when police arrived may be inconsistent, he nevertheless admits that he was
        outside when police arrived. Further, while the Defendants correctly point out that
        damages are at issue in this case, and that Maples failed to provide them with
        information regarding his visits to Presbyterian Hospital, he does not deny going
        there, he provided the defendants with a medical release, and provides a plausible
        explanation for not remembering those visits.

Maples v. Vollmer, 2013 WL 1009558, at *25. The facts at issue in Walker’s testimony go to the

damages that she suffered. Walker alleges that the collision with Spina interfered with her active

lifestyle, including prohibiting her from participating in the Senior Olympics.         See First

Interrogatories Answer, ¶ 17, at 10; First Supp. Answers ¶ 17, at 13. While Walker’s denial that

she participated in the Senior Olympics goes to the central issue of the extent of her injuries,

Walker has not denied previous injuries that may have caused the symptoms from the collision

with Spina. See First Interrogatories Answer ¶ 17, at 10; First Supp. Answers ¶ 17, at 14; Walker

Aff. ¶ 7, at 2. Further, Walker, like Maple, admitted facts related to the facts at issue; Walker

admitted that she participated in the 2016 Rio Arriba County Local Senior Olympics. See Walker

Aff. ¶ 4, at 1. Accordingly, as in Maples v. Vollmer, Walker’s contradictions are not “adamant

denials of crucial facts.” Maples v. Vollmer, 2013 WL 1009558, at *25. Because Walker’s




                                              - 48 -
contradictions are not central to the case and the case is still in the discovery phase, the Court

concludes that dismissal without prior warning is unwarranted.

V.     THAT THE COURT DETERMINES THAT LESSER SANCTIONS WOULD BE
       EFFICACIOUS IN THIS CASE COUNSELS AGAINST DISMISSING THE CASE.

       Fifth, the Court determines that lesser actions than dismissal would be efficacious in

penalizing Walker. The Defendants aver that no lesser sanction than dismissal will be effective,

because, unless the case is dismissed, the Defendants must defend a case based on false evidence.

See Motion at 12-13. The Court, however, will allow the Defendants to cross-examine Walker

about her inconsistences and determines that such a cross-examination will effectively penalize

Walker.

       A court uses dismissal as a sanction where the plaintiff’s pervasive misrepresentations or

misrepresentations central to the case will force the other party to engage in discovery to verify

other facts. See Freddie v. Marten Transp., Ltd., 2010 WL 11530512, at *5 (dismissing a case

after the plaintiff misrepresented sources of previous injuries, because allowing the case to go

forward would force the defendants to “spend additional time and money seeking to independently

corroborate information submitted by Plaintiff in the future”). See also Garcia v. Berkshire Life

Ins. Co. of Am., 569 F.3d at 1181 (concluding that dismissal was appropriate where the plaintiff

“commits a fraud on the court” by forging documents). The Honorable Clark Waddoups, United

States District Judge for the District of Utah, dismissed a case where a party provided false

testimony and dismissing a claim or excluding evidence would not penalize the party introducing

the misrepresentation, because only the misrepresentation supported the claim. Sorenson v. Riffo,

No.    2:06-CV-749     CW,     2009     WL     10689605,     at   *7    (D.   Utah    June    12,

2009)(Waddoups, J.)(concluding that dismissal was warranted because dismissing the second




                                              - 49 -
claim based on a forged document “would only be doing what defendants should have already

done”).

          Walker has not made so many misrepresentations that the Defendants will be defending a

case on false evidence. It is not clear that Walker misrepresented what she told her medical

providers or whether she trained for the Senior Olympics after her collision with Spina. Further,

unlike Freddie, Walker has not denied previous sources for her injuries, and, unlike the plaintiff’s

case in Sorenson v. Riffo, Walker’s entire claim does not rest on her misrepresentations. While

Walker’s statements relate to her injuries, they relate to her injuries’ extent, not to her injuries’ and

claim’s validity. While Walker, in discussing whether she participated in the Senior Olympics,

contravenes herself and discovery documents, “[a] case often has impeachment material.” Maples

v. Vollmer, 2013 WL 1009558, at *26. “If the Court were to dismiss a case every time the plaintiff

could be impeached, there would not be many cases that go to trial. The trial, rather than draconian

dismissal sanctions by the judge, is the better way to sort out inconsistent versions of the facts.”

Maples v. Vollmer, 2013 WL 1009558, at *26. Accordingly, the Court will not dismiss Walker’s

claims.

          The Court will also deny the Defendants’ alternative sanction requests and will allow the

Defendants to cross-examine Walker on her statements at trial.

          Rule 37(c) provides that, in situations such as this, where ‘a party fails to provide
          information’ to the other side in discovery, the Court has discretion to impose a
          litany of sanctions, from ordering payment of fees that the failure incurred,
          informing the jury of the party’s failure, ordering that a certain fact is established
          as uncontroverted, or dismissing the action in whole or in part.

Maples v. Vollmer, 2013 WL 1009558, at *26 (quoting Fed. R. Civ. P. 37). The Defendants

request that, if the Court does not dismiss the case, the Court exclude Walker’s experts, exclude




                                                  - 50 -
evidence about injuries to Walker’s left knee, instruct the jury that Walker perjured herself during

discovery, and/or exclude evidence of pain and suffering, loss of enjoyment of life, and/or future

medical treatment. See Motion at 13. “The Court believes that . . . these lesser sanctions would

be effective; they would provide the Defendants with the facts that they appear to want to establish,

penalize [Walker] . . . , and are justified under the circumstances. . . . ” Maples v. Vollmer, 2013

WL 1009558, at *26. The Court, however, adheres to its reasoning in Maples v. Vollmer and will

deny these sanctions requests.

        The Court, in its years in practice trying cases before it took the bench, learned that
        some evidence is more persuasive to the jury and more effective coming from the
        trial attorneys, rather than from the person in the robe behind the bench. The Court
        believes it is more just, and will ultimately provide a benefit to the Defendants, for
        the Court to withhold sanctioning [Walker], and to let the Defendants inform the
        jury of [Walker’s] failures to accurately answer their interrogatories and questions
        at [her] deposition at trial during [Walker’s] testimony.

2013 WL 1009558, at *26. Further, there is not a sound basis to exclude experts. The reason for

excluding experts purportedly would be Walker’s misrepresentations to her experts and her

doctors. There is, however, a mixed bag of information about the injuries to Walker’s knee, her

pain and suffering, loss of enjoyment of life, and/or future medical treatment. The jury should sort

out the facts.

        Accordingly, the Court concludes that: (i) Walker’s statements do not substantially

prejudice the Defendants to an extent warranting dismissal; (ii) Walker’s statements do not

interfere with the judicial process to a degree warranting dismissal; (iii) while Walker likely is

culpable of misrepresenting her participation in the Senior Olympics, Walker’s other conduct is

not sufficiently culpable to warrant dismissal; (iv) that the Court did not previously warn Walker

that it would dismiss her claims counsels against dismissal; and (v) that lesser actions will penalize




                                                - 51 -
Walker counsels against dismissal. Accordingly, the Court will deny the Defendants’ request to

dismiss the case and for lesser, alternative sanctions. The Court will allow the Defendants, at trial,

to cross-examine Walker about her contradictions, because the Court determines that this process

before the jury may likely provide the Defendants the benefit that they seek and penalize Walker

for her inconsistencies.

VI.    THE COURT WILL NOT SANCTION THE DEFENDANTS FOR BRINGING
       THE MOTION.

       The Court will deny Walker’s request for sanctions against the Defendants. See Response

at 2. Walker complains that, with this Motion, the Defendants have “totally stepped over the line.”

Response at 2. The Court concludes, however, that the Defendant’s motion is not, as Walker

alleges, “frivolous.” Response at 2. The Court concludes that Walker’s contradictions could

support sanctions against her. The evidence is inconsistent among the Walker Depo., Walker Aff.,

the Correction Page, and the discovery documents. A party cannot make inconsistent statements

in one moment and, in the next moment, request sanctions against the opposing party who brings

those inconsistencies to the Court’s attention. Thus, sanctions against the Defendant are not

warranted. Walker mentions other actions by the Defendant that she alleges were inappropriate -

- naming Dixon Insurance Company as the insurer and responding to the motion in limine by

“suggesting that the Plaintiff might have misrepresented the fact that she continued to drive after”

the collision with Spina. Response at 1. Walker has provided no evidence supporting her

arguments that the Defendants, by taking these actions, acted inappropriately, and the Court does

not believe that these earlier actions increase the pressure on the Court to sanction the Defendants

for this justified Motion.




                                                - 52 -
          Accordingly, the Court denies the Defendants’ Motion but will allow the Defendants to

cross-examine Walker about her contradictions at trial. The Court also denies Walker’s request

for sanctions against the Defendants.

          IT IS ORDERED that: (i) the Defendants’ Motion to Dismiss for Plaintiff’s Abuses of the

Discovery Process, filed July 27, 2018 (Doc. 59)(“Motion”), is denied; and (ii) the Plaintiff Shirley

Walker’s request for sanctions against the Defendants in the Response to Defendants Motion to

Dismiss for Plaintiff’s Abuses of the Discovery Process, filed August 4, 2018

(Doc. 62)(“Response”), is denied.



                                                          _______________________________
                                                          UNITED STATES DISTRICT JUDGE


Counsel:

Shavon M. Ayala
Ayala P.C.
Albuquerque, New Mexico

--and--

Anthony James Ayala
Law Offices of Anthony James Ayala
Albuquerque, New Mexico

   Attorneys for the Plaintiff

Raul Sedillo
Alison Beaulieu
Butt Thornton & Baehr PC
Albuquerque, New Mexico

   Attorneys for the Defendants Gregory J. Spina, Valley Express, Inc., and Great West
   Casualty Company




                                               - 53 -
